UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06383 Nuveen Michigan Quality Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:February 28 Date of reporting period: August31, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you'll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman's Letter to Shareholders 4 Portfolio Managers' Comments 5 Fund Leverage 8 Common Share Information 10 Risk Considerations 12 Performance Overview and Holding Summaries 13 Portfolios of Investments 17 Statement of Assets and Liabilities 46 Statement of Operations 47 Statement of Changes in Net Assets 48 Statement of Cash Flows 50 Financial Highlights 52 Notes to Financial Statements 58 Additional Fund Information 71 Glossary of Terms Used in this Report 72 Reinvest Automatically, Easily and Conveniently 74 Annual Investment Management Agreement Approval Process 75 Nuveen Investments 3 Chairman's Letter to Shareholders Dear Shareholders, For better or for worse, the financial markets have spent the past year waiting for the U.S. Federal Reserve (Fed) to end its accommodative monetary policy. The policy has propped up stock and bond markets since the Great Recession, but the question remains: how will markets behave without its influence? This uncertainty has been a considerable source of volatility for stock and bond prices lately, despite the Fed carefully conveying its intention to raise rates slowly and only when the economy shows evidence of readiness. There may be at least one rate hike before the end of 2015. After all, the U.S. has reached "full employment" by the Fed's standards and growth has resumed – albeit unevenly. But the picture remains somewhat uncertain. Inflation has remained stubbornly low, most recently weighed down by an unexpectedly sharp decline in commodity prices since mid-2014. With the Fed poised to tighten and foreign central banks easing, the U.S. dollar has surged against other currencies, which has weighed on corporate earnings and further contributed to commodity price weakness. U.S. consumers have benefited from an improved labor market and lower prices at the gas pump, but the overall pace of economic expansion has been lackluster. Nevertheless, the global recovery continues to be led by the United States. Policy makers around the world are deploying their available tools to try to bolster Europe and Japan's fragile growth, and manage China's slowdown. Contagion fears ebb and flow with the headlines about Greece and China. Greece reluctantly agreed to a third bailout package from the European Union in July and China's central bank and government intervened aggressively to try to stem the sell-off in stock prices. But persistent structural problems in these economies will continue to garner market attention. Wall Street is fond of saying "markets don't like uncertainty," and asset prices are likely to continue to churn in the current macro environment. In times like these, you can look to a professional investment manager with the experience and discipline to maintain the proper perspective on short-term events. And if the daily headlines do concern you, I encourage you to reach out to your financial advisor. Your financial advisor can help you evaluate your investment strategies in light of current events, your time horizon and risk tolerance. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, William J. Schneider Chairman of the Board October 26, 2015 4 Nuveen Investments Portfolio Managers' Comments Nuveen Arizona Premium Income Municipal Fund (NAZ) Nuveen Michigan Quality Income Municipal Fund (NUM) Nuveen Ohio Quality Income Municipal Fund (NUO) Nuveen Texas Quality Income Municipal Fund (NTX) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio managers Michael S. Hamilton and Daniel J. Close, CFA, review key investment strategies and the six-month performance of these four Nuveen Funds. Michael assumed portfolio management responsibility for NAZ in 2011, while Dan has managed NUM, NUO and NTX since 2007. What key strategies were used to manage these Funds during the six-month reporting period ended August 31, 2015? Despite the municipal bond market's considerable price gyrations during the six months, yields ended the reporting period nearly where they started. The U.S. Federal Reserve (Fed) kept the target fed funds rate near zero throughout this reporting period, anchoring rates on the short end of the yield curve and keeping the yield curve steep. In general, the four states' municipal bond markets outpaced the overall municipal market return for the reporting period. In this environment, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term. Municipal supply nationally, as well as in Texas, improved during this six-month reporting period over that of the previous six months. However, for the same time period, Arizona and Ohio saw falling supply, while Michigan's issuance was relatively flat. That being said, all four states saw rising issuance throughout the extended twelve-month period versus the previous year's supply, which was consistent with the national trend. Much of this increase was attributable to refunding activity, as bond issuers, prompted by low interest rates, sought to lower debt service costs by retiring older bonds from the proceeds of lower cost new bond issues. While some of this activity continued to be current refundings (in which the refunded bond matures or is redeemed within 90 days and therefore has no net effect on supply), we saw an uptick in advance refundings (in which the refunded bond remains outstanding up to several more years). The increase in advance refundings contributed to greater supply in the marketplace, broadly speaking. Much of our investment activity focus was on reinvesting the cash generated by current calls into bonds with intermediate and longer maturities that could help us maintain investment performance potential, as well as keep the Funds fully invested. NAZ continued to focus on maintaining a bias toward longer and intermediate duration bonds while staying diversified, as well as actively seeking to minimize call risk. Purchases were mainly in the 20-to 30-year duration range and included some charter schools and newly issued bonds for Lake Havasu City Water Systems. In addition, as our purchases of longer-dated Arizona bonds brought NAZ nearer to its duration target, we bought Virgin Islands Gross Receipts credits. These territory bonds offered attractive yields with shorter durations than the Arizona bonds we bought, while maintaining tax exempt status in Arizona. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's (S&P), Moody's Investors Service, Inc. (Moody's) or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers' ability to meet their commitments. Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Nuveen Investments 5 Portfolio Managers' Comments (continued) NUM, NUO and NTX also continued to focus on buying a mix of intermediate and longer-term credits, seeking opportunities in both the new issue and secondary markets. In Michigan, trading was fairly active over this reporting period. We continued to try to diversify away from exposure to the City of Detroit and Wayne County, as well as reinvest call proceeds. We added a Holland Electrical Revenue credit, two dedicated tax bonds (Michigan State Transportation and Detroit Conventions, which despite its name is backed by various taxes levied at the state level), two local general obligation (GO) bonds, two health care issues and one state appropriation credit. Overall trading activity in the Ohio and Texas Funds was lighter by comparison. In April, NUO participated in a new, BBB rated bond issued for the Portsmouth Bypass project, a 16-mile highway in Southern Ohio. We also bought an Ohio turnpike credit, two dedicated tax bonds in Cleveland, a land-secured credit (known as a "dirt bond") and two higher education bonds. NTX continued to seek bonds to improve diversification, including a local school district, two electric utilities, a health care, an airport, a water and sewer, and two dedicated tax bonds. Cash for new purchases was generated primarily by proceeds from called and matured bonds, which we worked to redeploy to keep the Funds fully invested and support their income streams. As previously mentioned, we saw heightened refunding activity during the reporting period, most notably in NAZ, NUM and NTX, which provided ample cash for purchases. In NAZ, we also sold a bond nearing its maturity to fund the purchase of more attractively valued issues. NUM continued to diversify its exposure away from the City of Detroit and Wayne County, Michigan, by reducing exposure in the Wayne Charter County Airport Hotel bonds. In the Ohio Fund, most of the selling during this reporting period occurred in April, to help fund the Portsmouth Bypass purchase. In addition, we unwound a portfolio hedge in NUM, NUO and NTX that was managed with a credit default swap on the debt obligations of the U.S. territory of Puerto Rico. During the reporting period, these swaps had a negligible impact on performance. As of August 31, 2015, all four of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform for the six-month reporting period ended August 31, 2015? The tables in each Fund's Performance Overview and Holding Summaries section of this report provide the Funds' total returns for the Funds for the six-month, one-year, five-year and ten-year periods ended August 31, 2015. Each Fund's returns on common share net asset value (NAV) are compared with the performance of corresponding market index and Lipper classification average. For the six months ended August 31, 2015, the total returns on common share NAV for all four Funds underperformed the returns for their respective state's S&P Municipal Bond Index, and NAZ and NTX underperformed the national S&P Municipal Bond Index, while NUM and NUO outperformed the national index. For the same period, NAZ, NUO and NTX underperformed the average return for the Lipper Other States Municipal Debt Funds Classification, while NUM outperformed this Lipper average. Shareholders should note that the performance of the Lipper Other States classification represents the overall average of returns for funds from ten states with a wide variety of municipal market conditions, making direct comparisons less meaningful. Key management factors that influenced the Funds' returns during this reporting period included duration and yield curve positioning, credit exposure, sector allocation and individual credit selection. The use of leverage also was an important factor affecting the Funds' performance. Leverage is discussed in more detail later in this report. The municipal market's price volatility over this reporting period resulted in some differences in the impact of duration and yield curve positioning on the four Funds' performance. For NAZ, an underweight to bonds dated 2 to 3.99 years was detrimental, as this segment of the yield curve outperformed in the Arizona market. However, the relative loss was offset by a beneficial overweight to bonds with 10-to 11.99-year durations, a segment which performed well in Arizona. Overall, duration and yield curve positioning had a slightly positive effect on NAZ's results for this reporting period. NUM also saw a modest gain from its duration allocations, largely driven by an underweight in the shortest-dated (zero to two years) category, a group that underperformed in Michigan's municipal market. NUO benefited from both an overweight in 10-to 12-year bonds, the second best-performing duration category in Ohio, and an underweight in shorter-dated credits, which generally underperformed. However, for the Texas Fund, duration and yield curve positioning detracted somewhat from performance. NTX's underweight in 12-to 14-year durations was disadvantageous, as this segment led performance in the Texas market. 6 Nuveen Investments Similar to the duration categories, the performance of ratings categories didn't follow a consistent trend across the four States' municipal markets. In Arizona, two bonds were largely responsible for the overall negative impact of ratings allocations on NAZ's performance. The first was an Industrial Development Authority of the City of Phoenix bond issued for Brighter Choice Charter Schools for two charter schools, which was downgraded to a CCC rating when the school system's charter was not renewed and the schools shuttered in June 2015. The other loss was in A rated Salt Verde prepaid gas bonds maturing in 2037. Prepaid gas bonds allow municipalities to buy natural gas from a supplier at a set price for delivery over a predetermined period of time, usually 20 to 30 years. These types of bonds tend to be traded among institutional, rather than retail investors, but their non-callable, long duration structures were considered less attractive in the current market environment. Although A rated bonds generally performed well in the national municipal market, the Salt Verde holdings lagged because they fell out of favor with institutional investors. Ratings allocations detracted from NUM's performance as well, mainly due to an underweight in BBB rated bonds, a group which outperformed the Michigan market. The Ohio Fund was hurt by overweight allocations to AA and AAA rated paper, which trailed the Ohio market overall, and an underweight position in B rated credits, which were among the better-performing segments in the state. In contrast, NTX's ratings allocation contributed positively to performance. Specifically, NTX's overweight to below investment grade bonds was most helpful. On a sector basis, the four Funds benefited modestly from their positioning. In the Arizona Fund, the tax-supported sector, especially NAZ's overweight in incremental tax bonds such as "dirt bonds", was bolstered by the improving real estate market. NAZ's performance was also aided by the pre-refunded sector. As discussed throughout this report, conditions have been favorable for refunding activity and the State of Arizona experienced a robust period of debt refinancings. For example, as part of Banner Health Systems' acquisition of the University of Arizona Health Network, the debt was refinanced and the bond price appreciated meaningfully during this reporting period. NAZ captured this gain, as well as the increase in credit quality, as the bond was escrowed in U.S. government bonds. NAZ's underweight to the utilities sector, a group which lagged the broader Arizona market, was also advantageous during this reporting period. However, NAZ's relative gain was somewhat dampened by the "other utilities" sector (entirely due to the position in Salt Verde prepaid gas bonds discussed earlier in this section) and the industrial development revenue/pollution control revenue (IDR/PCR) sector, driven by a holding in Yuma County Industrial Development Authority (IDA) Far West Water and Sewer bonds. The Yuma IDA bond has struggled amid the utility's difficulties implementing a rate increase on its customers. For NUM, an underweight to the health care sector dampened results but the loss was more than offset by stronger performance from local Michigan GO bonds. NUO benefited from its overweight allocations to both the dedicated tax and health care sectors, as these sectors performed well during the reporting period. Positive contributions in the Texas Fund were led by its exposure to the health care sector. Individual credit selection also supported performance in NUM, NUO and NTX, mainly due to the Funds' tender option bonds. An Update Involving Puerto Rico As noted in the previous Shareholder Fund Report, we continue to monitor situations in the broader municipal market for any impact on the Funds' holdings and performance: the ongoing economic problems of Puerto Rico is one such case. Puerto Rico's continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico has warned investors since 2014 that the island's debt burden debt may be unsustainable and the Commonwealth has been exploring various strategies to deal with this burden, including Chapter 9 bankruptcy. In terms of Puerto Rico holdings, shareholders should note that NUM, NUO and NTX had sold out of their exposures to Puerto Rico debt prior to this reporting period, while NAZ had an allocation of approximately 0.4% throughout the reporting period. The Puerto Rico credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). However, Puerto Rico's continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico general obligation debt currently is rated Caa2/CC/CC (below investment grade) by Moody's, S&P and Fitch, respectively, with negative outlooks. The Nuveen complex's entire exposure to obligations of the government of Puerto Rico and other Puerto Rico issuers totaled 0.27% of assets under management as of August 31, 2015. As of August 31, 2015, Nuveen's limited exposure to Puerto Rico generally was invested in bonds that were insured, pre-refunded (and therefore backed by securities such as U.S. Treasuries), or tobacco settlement bonds. Overall, the small size of our exposures meant that our Puerto Rico holdings had a negligible impact on performance. Nuveen Investments 7 Fund Leverage IMPACT OF THE FUNDS' LEVERAGE STRATEGY ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds' use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund's net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage had a positive impact on the performance of the Funds over this reporting period. As of August 31, 2015, the Funds' percentages of leverage are shown in the accompanying table. NAZ NUM NUO NTX Effective Leverage* 36.16% 35.00% 35.68% 32.04% Regulatory Leverage* 31.80% 32.97% 32.41% 31.84% * Effective leverage is a Fund's effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund's portfolio that increase the Fund's investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund's capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. 8 Nuveen Investments THE FUNDS' REGULATORY LEVERAGE As of August 31, 2015, the Funds have issued and outstanding Institutional MuniFund Term Preferred (iMTP) Shares, Variable Rate MuniFund Term Preferred (VMTP) Shares and/or Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. iMTP Shares VMTP Shares VRDP Shares Shares Issued Shares Issued Shares Issued Series at Liquidation Value Series at Liquidation Value Series at Liquidation Value NAZ — $ — $ — $ — NUM — $ — $ — $ — NUO — $ — — $ — 1 $ NTX $ — $ — — $ — During the current reporting period, NTX refinanced all of its outstanding MuniFund Term Preferred (MTP) Shares with the proceeds from newly issued iMTP Shares. Refer to Notes to Financial Statements, Note 4 – Fund Shares, Preferred Shares for further details on iMTP, MTP, VMTP and VRDP Shares and each Funds' respective transactions. Nuveen Investments 9 Common Share Information COMMON SHARE DISTRIBUTION INFORMATION The following information regarding the Funds' distributions is current as of August 31, 2015. Each Fund's distribution levels may vary over time based on each Fund's investment activities and portfolio investment value changes. During the current reporting period, each Fund's distributions to common shareholders were as shown in the accompanying table. Per Common Share Amounts Ex-Dividend Date NAZ NUM NUO NTX March 2015 $ April May June July August 2015 Market Yield* 5.42% 5.81% 5.81% 4.85% Taxable-Equivalent Yield* 7.89% 8.43% 8.52% 6.74% * Market Yield is based on the Fund's current annualized monthly distribution divided by the Fund's current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.3%, 31.1% and 31.8% for the Arizona, Michigan and Ohio Funds, respectively. The Texas Fund is based on a federal income tax rate of 28.0%. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Each Fund in this report seeks to pay regular monthly dividends out of its net investment income at a rate that reflects its past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund's net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund's net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. As of August 31, 2015, all of the Funds had positive UNII balances, based upon our best estimate, for tax purposes. NAZ, NUM and NUO had a positive UNII balance while NTX had a negative UNII balance for financial reporting purposes. All monthly dividends paid by the Funds during the current reporting period, were paid from net investment income. If a portion of the Fund's monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, shareholders would have received a notice to that effect. For financial reporting purposes, the composition and per share amounts of each Fund's dividends for the reporting period are presented in this report's Statement of Changes in Net Assets and Financial Highlights, respectively. For income tax purposes, distribution information for each Fund as of its most recent tax year end is presented in Note 6 – Income Tax Information within the Notes to Financial Statements of this report. 10 Nuveen Investments COMMON SHARE REPURCHASES During August 2015, the Funds' Board of Trustees reauthorized an open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding shares. As of August 31, 2015, and since the inception of the Funds' repurchase programs, the Funds have cumulatively repurchased and retired common shares as shown in the accompanying table. NAZ NUM NUO NTX Common Shares Cumulatively Repurchased and Retired — — — Common Shares Authorized for Repurchase During the current reporting period, the following Fund repurchased and retired its common shares at a weighted average price per common share and a weighted average discount per common share as shown in the accompanying table. NUM Common shares repurchased and retired Weighted average price per common share repurchased and retired $ Weighted average discount per common share repurchased and retired % OTHER COMMON SHARE INFORMATION As of August 31, 2015, and during the current reporting period, the Funds' common share prices were trading at a premium/ (discount) to their common share NAVs as shown in the accompanying table. NAZ NUM NUO NTX Common share NAV $ Common share price $ Premium/(Discount) to NAV % )% )% )% 6-month average premium/(discount) to NAV )% )% )% )% Nuveen Investments 11 Risk Considerations Fund Shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Nuveen Arizona Premium Income Municipal Fund (NAZ) Nuveen Michigan Quality Income Municipal Fund (NUM) Nuveen Ohio Quality Income Municipal Fund (NUO) Nuveen Texas Quality Income Municipal Fund (NTX) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. Leverage increases return volatility and magnifies the Fund's potential return and its risks; there is no guarantee a fund's leverage strategy will be successful. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as inverse floater risk and tax risk are described in more detail on the Fund's web page at www.nuveen.com/NAZ, www.nuveen.com/NUM, www.nuveen.com/NUO, www.nuveen.com/NTX. 12 Nuveen Investments NAZ Nuveen Arizona Premium Income Municipal Fund Performance Overview and Holding Summaries as of August 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NAZ at Common Share NAV 0.20% 4.58% 5.84% 5.15% NAZ at Common Share Price 5.33% 13.53% 7.29% 4.98% S&P Municipal Bond Arizona Index 0.52% 2.65% 4.25% 4.65% S&P Municipal Bond Index 0.21% 2.38% 4.11% 4.44% Lipper Other States Municipal Debt Funds Classification Average 0.45% 4.28% 5.57% 5.07% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. Common Share Price Performance — Weekly Closing Price This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 146.8% Other Assets Less Liabilities 1.5% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Value 148.3% Floating Rate Obligations (1.6)% VMTP Shares, at Liquidation Value (46.7)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/Limited 26.0% Education and Civic Organizations 15.3% Health Care 14.8% Utilities 12.1% U.S. Guaranteed 11.2% Tax Obligation/General 10.0% Water and Sewer 7.7% Other 2.9% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 20.8% AA 39.6% A 25.5% BBB 5.8% BB or Lower 2.4% N/R (not rated) 5.9% Total 100% Nuveen Investments 13 NUM Nuveen Michigan Quality Income Municipal Fund Performance Overview and Holding Summaries as of August 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NUM at Common Share NAV 0.75% 4.61% 5.79% 5.25% NUM at Common Share Price (1.80)% (0.42)% 4.18% 4.26% S&P Municipal Bond Michigan Index 0.77% 3.48% 4.67% 4.60% S&P Municipal Bond Index 0.21% 2.38% 4.11% 4.44% Lipper Other States Municipal Debt Funds Classification Average 0.45% 4.28% 5.57% 5.07% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. Common Share Price Performance — Weekly Closing Price This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 148.3% Other Assets Less Liabilities 3.0% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Value 151.3% Floating Rate Obligations (2.1)% VMTP Shares, at Liquidation Value (49.2)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/General 24.9% Health Care 15.6% Tax Obligation/Limited 13.3% Water and Sewer 10.8% Education and Civic Organizations 10.2% Utilities 8.7% U.S. Guaranteed 7.3% Other 9.2% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 17.6% AA 63.3% A 13.8% BBB 1.2% BB or Lower 3.5% N/R (not rated) 0.6% Total 100% 14 Nuveen Investments NUO Nuveen Ohio Quality Income Municipal Fund Performance Overview and Holding Summaries as of August 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NUO at Common Share NAV 0.43% 4.46% 5.73% 5.44% NUO at Common Share Price (3.34)% (2.85)% 3.40% 4.19% S&P Municipal Bond Ohio Index 0.71% 3.52% 4.81% 4.47% S&P Municipal Bond Index 0.21% 2.38% 4.11% 4.44% Lipper Other States Municipal Debt Funds Classification Average 0.45% 4.28% 5.57% 5.07% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. Common Share Price Performance — Weekly Closing Price This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 146.4% Other Assets Less Liabilities 1.5% Net Assets Plus VRDP Shares, at Liquidation Value 147.9% VRDP Shares, at Liquidation Value (47.9)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/Limited 21.4% Health Care 21.2% Tax Obligation/General 15.2% U.S. Guaranteed 12.9% Water and Sewer 6.8% Transportation 6.3% Education and Civic Organizations 5.8% Other 10.4% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 23.1% AA 46.9% A 18.7% BBB 6.6% BB or Lower 4.2% N/R (not rated) 0.5% Total 100% Nuveen Investments 15 NTX Nuveen Texas Quality Income Municipal Fund Performance Overview and Holding Summaries as of August 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of August 31, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NTX at Common Share NAV (0.13)% 3.36% 5.18% 5.14% NTX at Common Share Price (3.84)% (2.61)% 0.81% 3.88% S&P Municipal Bond Texas Index 0.48% 2.58% 4.33% 4.75% S&P Municipal Bond Index 0.21% 2.38% 4.11% 4.44% Lipper Other States Municipal Debt Funds Classification Average 0.45% 4.28% 5.57% 5.07% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. Common Share Price Performance — Weekly Closing Price This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 143.6% Other Assets Less Liabilities 3.5% Net Assets Plus Floating Rate Obligations & iMTP Shares, at Liquidation Value 147.1% Floating Rate Obligations (0.4)% iMTP Shares, at Liquidation Value (46.7)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/General 19.5% Utilities 12.7% Tax Obligation/Limited 12.4% Transportation 12.3% Water and Sewer 11.7% U.S. Guaranteed 9.2% Education and Civic Organizations 8.8% Health Care 8.1% Other 5.3% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 23.9% AA 37.2% A 20.9% BBB 16.0% BB or Lower 1.6% N/R (not rated) 0.4% Total 100% 16 Nuveen Investments NAZ Nuveen Arizona Premium Income Municipal Fund Portfolio of Investments August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 146.8% (100.0% of Total Investments) MUNICIPAL BONDS – 146.8% (100.0% of Total Investments) Consumer Staples – 0.5% (0.4% of Total Investments) $ Puerto Rico, The Children's Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 11/15 at 100.00 BBB+ $ Education and Civic Organizations – 22.4% (15.3% of Total Investments) Arizona Board of Regents, Arizona State University System Revenue Bonds, Refunding Green Series 2015A, 5.000%, 7/01/41 7/25 at 100.00 AA Arizona Board of Regents, Arizona State University System Revenue Bonds, Refunding Series 2013A, 5.000%, 7/01/43 No Opt. Call AA Arizona Board of Regents, University of Arizona, SPEED Revenue Bonds, Stimulus Plan for Economic and Educational Development, Series 2014, 5.000%, 8/01/44 8/24 at 100.00 Aa3 Arizona Board of Regents, University of Arizona, System Revenue Bonds, Tender Option Bond Trust 2015-XF0053, 17.908%, 6/01/20 (IF) No Opt. Call Aa2 Arizona Board of Regents, University of Arizona, SPEED Revenue Bonds, Stimulus Plan for Economic and Educational Development, Series 2013, 5.000%, 8/01/21 No Opt. Call Aa3 Glendale Industrial Development Authority, Arizona, Revenue Bonds, Midwestern University, Refunding Series 2007, 5.000%, 5/15/31 5/22 at 100.00 A– Glendale Industrial Development Authority, Arizona, Revenue Bonds, Midwestern University, Refunding Series 2010, 5.125%, 5/15/40 5/20 at 100.00 A+ Industrial Development Authority of Phoenix, Arizona, Education Facility Revenue Bonds, Legacy Traditional Schools Projects, Series 2015: 5.000%, 7/01/35 No Opt. Call BB 5.000%, 7/01/45 No Opt. Call BB Northern Arizona University, System Revenue Bonds, Refunding Series 2014, 5.000%, 6/01/40 6/24 at 100.00 A+ Northern Arizona University, System Revenue Bonds, Series 2012, 5.000%, 6/01/41 6/21 at 100.00 A+ Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, Choice Academies Charter Schools Project, Series 2012, 5.625%, 9/01/42 9/22 at 100.00 BB+ Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, fbo Brighter Choice Foundation Charter Middle Schools Project, Albany, New York, Series 2012, 7.500%, 7/01/42 7/22 at 100.00 C Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, Legacy Traditional Schools Project, Series 2014A, 6.750%, 7/01/44 7/24 at 100.00 N/R Phoenix Industrial Development Authority, Arizona, Education Revenue Bonds, Great Hearts Academies – Veritas Project, Series 2012, 6.300%, 7/01/42 7/21 at 100.00 BB Phoenix Industrial Development Authority, Arizona, Education Revenue Bonds, Painted Rock Academy Charter School Project, Series 2012A, 7.500%, 7/01/42 7/20 at 100.00 N/R Phoenix Industrial Development Authority, Arizona, Lease Revenue Bonds, Rowan University Project, Series 2012, 5.000%, 6/01/42 – AGM Insured (UB) (4) 6/22 at 100.00 A Pima County Industrial Development Authority, Arizona, Charter School Revenue Bonds, Desert Heights Charter School, Series 2014, 7.250%, 5/01/44 5/24 at 100.00 N/R Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Carden Traditional Schools Project, Series 2012, 7.500%, 1/01/42 1/22 at 100.00 B Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Horizon Community Learning Center Project, Series 2000, 5.250%, 6/01/35 12/15 at 100.00 BBB Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Noah Webster Schools – Mesa Project, Series 2015A, 5.000%, 12/15/34 No Opt. Call BB+ Nuveen Investments 17 NAZ Nuveen Arizona Premium Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) Pima County Industrial Development Authority, Arizona, Education Revenue Bonds, Paradise Education Center Project, Series 2010: $ 6.000%, 6/01/40 6/19 at 100.00 BB+ $ 6.100%, 6/01/45 6/19 at 100.00 BB+ Pima County Industrial Development Authority, Arizona, Educational Revenue Bonds, Paradise Education Center Charter School, Series 2006, 6.000%, 6/01/36 6/16 at 100.00 BB+ Pima County Industrial Development Authority, Arizona, Educational Revenue Bonds, Valley Academy Charter School Project, Series 2008, 6.500%, 7/01/38 7/18 at 100.00 Baa3 Student and Academic Services LLC, Arizona, Lease Revenue Bonds, Northern Arizona University Project, Series 2014, 5.000%, 6/01/39 – BAM Insured 6/24 at 100.00 AA Sun Devil Energy LLC, Arizona, Revenue Refunding Bonds, Arizona State University Project, Series 2008, 5.000%, 7/01/22 No Opt. Call AA– Yavapai County Industrial Development Authority, Arizona, Education Revenue Bonds, Arizona Agribusiness and Equine Center, Inc. Project, Series 2011, 7.875%, 3/01/42 3/21 at 100.00 BB+ Total Education and Civic Organizations Health Care – 21.7% (14.8% of Total Investments) Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Series 2007A, 5.000%, 1/01/25 1/17 at 100.00 AA– Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Series 2008D, 5.500%, 1/01/38 1/18 at 100.00 AA– Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Series 2014A, 5.000%, 1/01/44 1/24 at 100.00 AA– Arizona Health Facilities Authority, Hospital System Revenue Bonds, Phoenix Children's Hospital, Refunding Series 2012A, 5.000%, 2/01/42 2/22 at 100.00 BBB+ Arizona Health Facilities Authority, Revenue Bonds, Scottsdale Lincoln Hospitals Project, Series 2014A: 5.000%, 12/01/39 12/24 at 100.00 A2 5.000%, 12/01/42 12/24 at 100.00 A2 Maricopa County Industrial Development Authority, Arizona, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2007A, 5.250%, 7/01/32 7/17 at 100.00 A Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Hospital Revenue Bonds, Hospital de la Concepcion, Series 2000A, 6.375%, 11/15/15 No Opt. Call AA+ Scottsdale Industrial Development Authority, Arizona, Hospital Revenue Bonds, Scottsdale Healthcare, Series 2006C. Re-offering, 5.000%, 9/01/35 – AGC Insured 9/20 at 100.00 AA Yavapai County Industrial Development Authority, Arizona, Hospital Revenue Bonds, Yavapai Regional Medical Center, Series 2013A: 5.000%, 8/01/19 No Opt. Call Baa1 5.250%, 8/01/33 8/23 at 100.00 Baa1 Yuma Industrial Development Authority, Arizona, Hospital Revenue Bonds, Yuma Regional Medical Center, Series 2014A: 5.000%, 8/01/22 No Opt. Call A– 5.250%, 8/01/32 8/24 at 100.00 A– Total Health Care Long-Term Care – 0.8% (0.5% of Total Investments) Arizona Health Facilities Authority, Health Care Facilities Revenue Bonds, The Beatitudes Campus Project, Series 2006, 5.100%, 10/01/22 10/16 at 100.00 N/R Tempe Industrial Development Authority, Arizona, Revenue Bonds, Friendship Village of Tempe Project, Refunding Series 2012A, 6.000%, 12/01/32 12/21 at 100.00 N/R Total Long-Term Care 18 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 14.6% (10.0% of Total Investments) $ Chandler, Arizona, General Obligation Bonds, Refunding Series 2014, 5.000%, 7/01/24 No Opt. Call AAA $ Dysart Unified School District Number 89, Maricopa County, Arizona, General Obligation Bonds, Refunding Series 2014: 5.000%, 7/01/26 7/24 at 100.00 AA– 5.000%, 7/01/27 7/24 at 100.00 AA– El Mirage, Arizona, General Obligation Bonds Series 2012, 5.000%, 7/01/42 – AGM Insured 7/22 at 100.00 AA Maricopa County Elementary School District 83 Cartwright, Arizona, General Obligation Bonds, School Improvement, Project 2010, Series 2011A, 5.375%, 7/01/30 – AGM Insured 7/21 at 100.00 AA Maricopa County School District 6, Arizona, General Obligation Refunding Bonds, Washington Elementary School, Series 2002A, 5.375%, 7/01/16 – AGM Insured No Opt. Call AA Maricopa County School District 79 Litchfield Elementary, Arizona, General Obligation Bonds, Series 2011, 5.000%, 7/01/23 7/21 at 100.00 Aa2 Pima County Continental Elementary School District 39, Arizona, General Obligation Bonds, Series 2011A, 6.000%, 7/01/30 – AGM Insured 7/21 at 100.00 AA Pima County Unified School District 12 Sunnyside, Arizona, General Obligation Bonds, School Improvement Project 2011, Series 2014D, 5.000%, 7/01/34 – AGM Insured 7/24 at 100.00 AA Pima County Unified School District 6, Marana, Arizona, General Obligation Bonds, School Improvement Project 2010 Series 2011A, 5.000%, 7/01/25 7/21 at 100.00 A+ Pima County Unified School District 8 Flowing Wells, Arizona, General Obligation Bonds, Series 2011B, 5.375%, 7/01/29 7/21 at 100.00 A+ Scottsdale, Arizona, General Obligation Bonds, Preserve Acquisition Series 1999: 5.000%, 7/01/32 7/21 at 100.00 AAA 5.000%, 7/01/33 7/21 at 100.00 AAA 5.000%, 7/01/34 7/21 at 100.00 AAA Western Maricopa Education Center District 402, Maricopa County, Arizona, General Obligation Bonds, School Improvement Project 2012, Series 2014B: 4.500%, 7/01/33 7/24 at 100.00 AA– 4.500%, 7/01/34 7/24 at 100.00 AA– Total Tax Obligation/General Tax Obligation/Limited – 38.2% (26.0% of Total Investments) Arizona Sports and Tourism Authority, Tax Revenue Bonds, Multipurpose Stadium Facility Project, Refunding Senior Series 2012A, 5.000%, 7/01/36 7/22 at 100.00 A1 Arizona State Transportation Board, Highway Revenue Bonds, Refunding Subordinate Series 2011A: 5.000%, 7/01/16 No Opt. Call AA+ 5.000%, 7/01/36 7/21 at 100.00 AA+ Buckeye, Arizona, Excise Tax Revenue Obligations, Series 2015, 5.000%, 7/01/37 7/25 at 100.00 AA– Buckeye, Arizona, Festival Ranch Community Facilities District General Obligation Bonds, Series 2012: 5.000%, 7/15/27 – BAM Insured 7/22 at 100.00 AA 5.000%, 7/15/31 – BAM Insured 7/22 at 100.00 AA Centerra Community Facilities District, Goodyear, Arizona, General Obligation Bonds, Series 2005, 5.500%, 7/15/29 11/15 at 100.00 N/R Eastmark Community Facilities District 1, Mesa, Arizona, Special Assessment Revenue Bonds, Assessment District 1, Series 2013, 5.250%, 7/01/38 7/23 at 100.00 N/R Estrella Mountain Ranch Community Facilities District, Arizona, Special Assessment Bonds, Montecito Assessment District, Series 2007: 5.700%, 7/01/27 1/17 at 100.00 N/R 5.800%, 7/01/32 1/17 at 100.00 N/R Estrella Mountain Ranch Community Facilities District, Goodyear, Arizona, Special Assessment Lien Bonds, Series 2001A, 7.875%, 7/01/25 11/15 at 100.00 N/R Goodyear, Arizona, Community Facilities General District 1, Arizona, General Obligation Refunding Bonds, Series 2013, 5.000%, 7/15/23 No Opt. Call A– Nuveen Investments 19 NAZ Nuveen Arizona Premium Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Government of Guam, Business Privilege Tax Bonds, Series 2011A: $ 5.000%, 1/01/31 1/22 at 100.00 A $ 5.125%, 1/01/42 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/37 1/22 at 100.00 A Greater Arizona Development Authority, Infrastructure Revenue Bonds, Series 2006A, 5.000%, 8/01/23 – NPFG Insured 8/16 at 100.00 AA– La Paz County, Arizona, Excise Tax Revenue Bonds, Judgement Series 2011A, 4.750%, 7/01/36 7/17 at 100.00 AA Marana, Arizona, Pledged Excise Tax Revenue Bonds, Refunding Series 2013, 5.000%, 7/01/33 7/23 at 100.00 AA Marana, Arizona, Tangerine Farms Road Improvement District Revenue Bonds, Series 2006, 4.600%, 1/01/26 7/16 at 100.00 A2 Marley Park Community Facilities District, City of Surprise, Arizona, Limited Tax General Obligation Bonds, Series 2008 (Bank Qualified), 6.100%, 7/15/32 7/17 at 100.00 N/R Merrill Ranch Community Facilities District 1, Florence, Arizona, General Obligation Bonds, Series 2008A, 7.400%, 7/15/33 7/18 at 100.00 BBB– Page, Arizona, Pledged Revenue Bonds, Refunding Series 2011, 5.000%, 7/01/26 7/21 at 100.00 AA– Palm Valley Community Facility District 3, Goodyear, Arizona, General Obligation Bonds, Series 2006, 5.300%, 7/15/31 7/16 at 100.00 N/R Palm Valley Community Facility District 3, Goodyear, Arizona, Limited Tax General Obligation Bonds, Series 2007, 5.800%, 7/15/32 7/17 at 100.00 N/R Parkway Community Facilities District 1, Prescott Valley, Arizona, General Obligation Bonds, Series 2006, 5.350%, 7/15/31 7/16 at 100.00 N/R Phoenix Civic Improvement Corporation, Arizona, Transit Excise Tax Revenue Refunding Bonds, Light Rail Project, Series 2013, 5.000%, 7/01/20 No Opt. Call AA Phoenix Industrial Development Authority, Arizona, Education Facility Revenue Bonds, JMF-Higley 2roject, Series 2012, 5.000%, 12/01/36 No Opt. Call A Phoenix Mesa Gateway Airport Authority, Arizona, Special Facility Revenue Bonds, Mesa Project, Series 2012, 5.000%, 7/01/38 (Alternative Minimum Tax) 7/22 at 100.00 AA+ Pinal County Industrial Development Authority, Arizona, Correctional Facilities Contract Revenue Bonds, Florence West Prison LLC, Series 2002A, 5.000%, 10/01/18 – ACA Insured 11/15 at 100.00 BBB– Pinal County, Arizona, Pledged Revenue Obligations, Series 2014, 5.000%, 8/01/33 8/24 at 100.00 AA– Pinetop Fire District of Navajo County, Arizona, Certificates of Participation, Series 2008, 7.750%, 6/15/29 6/16 at 102.00 A3 Regional Public Transportation Authority, Arizona, Transportation Excise Tax Revenue Bonds, Maricopa County Public Transportation Fund Series 2014, 5.250%, 7/01/22 No Opt. Call AA+ San Luis, Arizona, Pledged Excise Tax Revenue Bonds, Refunding Series 2014A: 5.000%, 7/01/34 – BAM Insured 7/24 at 100.00 AA 5.000%, 7/01/38 – BAM Insured 7/24 at 100.00 AA Scottsdale Municipal Property Corporation, Arizona, Excise Tax Revenue Bonds, Refunding Series 2006, 5.000%, 7/01/24 No Opt. Call AAA Scottsdale Municipal Property Corporation, Arizona, Excise Tax Revenue Bonds, Water & Sewer Improvements Project, Series 2010, 5.000%, 7/01/36 7/20 at 100.00 AAA Tartesso West Community Facility District, Buckeye, Arizona, Limited Tax General Obligation Bonds, Series 2007, 5.900%, 7/15/32 7/17 at 100.00 N/R Tempe, Arizona, Transit Excise Tax Revenue Obligation Bonds, Refunding Series 2012, 5.000%, 7/01/37 7/22 at 100.00 AAA Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A, 4.000%, 10/01/22 – AGM Insured No Opt. Call AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB Vistancia Community Facilities District, Peoria, Arizona, General Obligation Bonds, Series 2005, 5.750%, 7/15/24 7/15 at 100.00 A1 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 2005, 6.000%, 7/01/30 7/16 at 100.00 N/R $ Westpark Community Facilities District, Buckeye, Arizona, General Obligation Tax Increment Bonds Series 2006, 5.250%, 7/15/31 7/16 at 100.00 N/R Total Tax Obligation/Limited Transportation – 3.0% (2.0% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Refunding Series 2013: 5.000%, 7/01/30 (Alternative Minimum Tax) 7/23 at 100.00 AA– 5.000%, 7/01/32 (Alternative Minimum Tax) 7/23 at 100.00 AA– Virgin Islands Port Authority, Marine Revenue Bonds, Refunding Series 2014B, 5.000%, 9/01/44 9/24 at 100.00 BBB+ Total Transportation U.S. Guaranteed – 16.5% (11.2% of Total Investments) (5) Gila County Unified School District 10 Payson, Arizona, School Improvement Bonds, Project 2006, Series 2008B, 5.750%, 7/01/28 (Pre-refunded 7/01/18) 7/18 at 100.00 Aa3 (5) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B, 5.000%, 12/01/37 (Pre-refunded 12/01/15) 12/15 at 100.00 N/R (5) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2007, 5.000%, 12/01/42 (Pre-refunded 12/01/17) 12/17 at 100.00 N/R (5) Greater Arizona Development Authority, Infrastructure Revenue Bonds, Series 2006-1, 5.000%, 8/01/22 (Pre-refunded 8/01/16) – NPFG Insured 8/16 at 100.00 AA– (5) Maricopa County Industrial Development Authority, Arizona, Hospital Revenue Refunding Bonds, Samaritan Health Services, Series 1990A, 7.000%, 12/01/16 – NPFG Insured (ETM) No Opt. Call N/R (5) Maricopa County Unified School District 95 Queen Creek, Arizona, General Obligation Bonds, Series 2008, 5.000%, 7/01/27 (Pre-refunded 7/01/18) – AGM Insured 7/18 at 100.00 Aa3 (5) Maricopa County Union High School District 210 Phoenix, Arizona, General Obligation Bonds, Series 2006C, 5.000%, 7/01/24 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA (5) Mesa, Arizona, Utility System Revenue Refunding Bonds, Series 2002, 5.250%, 7/01/17 – FGIC Insured (ETM) No Opt. Call Aa2 (5) Pinal County Unified School District 1, Florence, Arizona, General Obligation Bonds, Series 2008C, 5.250%, 7/01/28 (Pre-refunded 7/01/18) 7/18 at 100.00 A (5) Show Low Industrial Development Authority, Arizona, Hospital Revenue Bonds, Navapache Regional Medical Center, Series 2005: 5.000%, 12/01/25 (Pre-refunded 12/01/15) – RAAI Insured 12/15 at 100.00 AA (5) 5.000%, 12/01/30 (Pre-refunded 12/01/15) – RAAI Insured 12/15 at 100.00 AA (5) Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Bonds, Series 2005A, 5.000%, 1/01/35 (Pre-refunded 1/01/16) 1/16 at 100.00 Aa1 (5) University Medical Center Corporation, Tucson, Arizona, Hospital Revenue Bonds, Series 2011, 6.000%, 7/01/39 (Pre-refunded 7/01/21) 7/21 at 100.00 N/R (5) University Medical Center Corporation, Tucson, Arizona, Hospital Revenue Bonds, Series 2013: 5.000%, 7/01/19 (ETM) No Opt. Call N/R (5) 5.000%, 7/01/20 (ETM) No Opt. Call N/R (5) Yuma & La Paz Counties Community College District, Arizona, General Obligation Bonds, Series 2006, 5.000%, 7/01/21 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA– (5) Total U.S. Guaranteed Nuveen Investments 21 NAZ Nuveen Arizona Premium Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 17.8% (12.1% of Total Investments) $ Apache County Industrial Development Authority, Arizona, Pollution Control Revenue Bonds, Tucson Electric Power Company, Series 20102A, 4.500%, 3/01/30 3/22 at 100.00 A3 $ Arizona Power Authority, Special Obligation Power Resource Revenue Refunding Crossover Bonds, Hoover Project, Series 2001: 5.250%, 10/01/15 No Opt. Call AA 5.250%, 10/01/17 No Opt. Call AA Maricopa County Pollution Control Corporation, Arizona, Pollution Control Revenue Refunding Bonds, Southern California Edison Company, Series 2000A, 5.000%, 6/01/35 6/20 at 100.00 Aa3 Mesa, Arizona, Utility System Revenue Refunding Bonds, Series 2002, 5.250%, 7/01/17 – FGIC Insured No Opt. Call Aa2 Pinal County Electrical District 3, Arizona, Electric System Revenue Bonds, Refunding Series 2011, 5.250%, 7/01/36 7/21 at 100.00 A Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Bonds, Refunding Series 2015A, 5.000%, 12/01/36 6/25 at 100.00 Aa1 Salt River Project Agricultural Improvement and Power District, Arizona, Electric System Revenue Bonds, Tender Option Bond Trust 09-9W, 17.610%, 1/01/38 (IF) (4) 1/18 at 100.00 Aa1 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.500%, 12/01/29 No Opt. Call A– 5.000%, 12/01/37 No Opt. Call A– Yuma County Industrial Development Authority, Arizona, Exempt Revenue Bonds, Far West Water & Sewer Inc. Refunding, Series 2007A, 6.375%, 12/01/37 (Alternative Minimum Tax) 12/17 at 100.00 N/R Total Utilities Water and Sewer – 11.3% (7.7% of Total Investments) City of Goodyear, Arizona Subordinate Lien Water and Sewer Revenue Obligations, Series 2011, 5.500%, 7/01/41 7/21 at 100.00 AA Glendale, Arizona, Water and Sewer Revenue Bonds, Refunding Series 2012, 5.000%, 7/01/28 7/22 at 100.00 AA Goodyear, Arizona, Water and Sewer Revenue Obligations, Series 2010, 5.625%, 7/01/39 7/20 at 100.00 AA– Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 5.250%, 7/01/33 7/23 at 100.00 A– Lake Havasu City, Arizona, Wastewater System Revenue Bonds, Refunding Senior Lien Series 2015A, 5.000%, 7/01/36 (WI/DD, Settling 9/15/15) – AGM Insured 7/25 at 100.00 AA Phoenix Civic Improvement Corporation, Arizona, Wastewater System Revenue Bonds, Refunding Junior Lien Series 2014, 5.000%, 7/01/29 7/24 at 100.00 AA+ Phoenix Civic Improvement Corporation, Arizona, Water System Revenue Bonds, Junior Lien Series 2014A, 5.000%, 7/01/39 7/24 at 100.00 AAA Phoenix Civic Improvement Corporation, Arizona, Water System Revenue Bonds, Refunding Junior Lien Series 2001: 5.500%, 7/01/21 – FGIC Insured No Opt. Call AAA 5.500%, 7/01/22 – FGIC Insured No Opt. Call AAA Pima County, Arizona, Sewer System Revenue Obligations, Series 2012A, 5.000%, 7/01/26 No Opt. Call AA– Pima County, Arizona, Sewer System Revenue Obligations, Series 2014, 5.000%, 7/01/22 No Opt. Call AA– 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) Surprise Municipal Property Corporation, Arizona, Wastewater System Revenue Bonds, Series 2007: $ 4.700%, 4/01/22 4/16 at 100.00 A $ 4.900%, 4/01/32 4/17 at 100.00 A Tucson, Arizona, Water System Revenue Bonds, Refunding Series 2013A, 5.000%, 7/01/23 No Opt. Call AA Total Water and Sewer $ Total Long-Term Investments (cost $231,423,059) Floating Rate Obligations – (1.6)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (46.7)% (6) ) Other Assets Less Liabilities – 1.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.8%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. Nuveen Investments 23 NUM Nuveen Michigan Quality Income Municipal Fund Portfolio of Investments August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 148.3% (100.0% of Total Investments) MUNICIPAL BONDS – 148.3% (100.0% of Total Investments) Consumer Staples – 4.6% (3.1% of Total Investments) $ Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien Series 2007A, 6.000%, 6/01/34 6/17 at 100.00 B– $ Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– Total Consumer Staples Education and Civic Organizations – 15.1% (10.2% of Total Investments) Central Michigan University Board of Trustees, General Revenue Bonds, Refunding Series 2014, 5.000%, 10/01/39 10/24 at 100.00 Aa3 Conner Creek Academy East, Michigan, Public School Revenue Bonds, Series 2007, 5.250%, 11/01/36 11/16 at 100.00 B+ Detroit Community High School, Michigan, Public School Academy Revenue Bonds, Series 2005, 5.750%, 11/01/30 11/15 at 100.00 B– Grand Valley State University, Michigan, General Revenue Bonds, Refunding Series 2014B, 5.000%, 12/01/28 12/24 at 100.00 A+ Michigan Finance Authority, Public School Academy Revenue Bonds, Detroit Service Learning Academy Project, Refunding Series 2011, 7.000%, 10/01/31 10/21 at 100.00 BB– Michigan Higher Education Facilities Authority, Limited Obligation Revenue Refunding Bonds, Kettering University, Series 2001: 5.500%, 9/01/17 – AMBAC Insured 3/16 at 100.00 N/R 5.000%, 9/01/26 – AMBAC Insured 3/16 at 100.00 N/R Michigan Public Educational Facilities Authority, Charter School Revenue Bonds, American Montessori Academy, Series 2007, 6.500%, 12/01/37 12/17 at 100.00 N/R Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 AA+ Michigan State University, General Revenue Bonds, Series 2013A, 5.000%, 8/15/41 8/23 at 100.00 AA+ Michigan Technological University, General Revenue Bonds, Refunding Series 2012A, 5.000%, 10/01/34 10/21 at 100.00 A1 University of Michigan, General Revenue Bonds, Series 2014A, 5.000%, 4/01/44 4/24 at 100.00 AAA Wayne State University, Michigan, General Revenue Bonds, Refunding Series 2008, 5.000%, 11/15/35 – AGM Insured No Opt. Call AA Wayne State University, Michigan, General Revenue Bonds, Series 2013A, 5.000%, 11/15/40 11/23 at 100.00 AA– Western Michigan University, General Revenue Bonds, Refunding Series 2011, 5.000%, 11/15/31 11/21 at 100.00 A1 Western Michigan University, General Revenue Bonds, Refunding Series 2013: 5.250%, 11/15/33 – AGM Insured 11/23 at 100.00 AA 5.000%, 11/15/39 – AGM Insured 11/23 at 100.00 AA Western Michigan University, General Revenue Bonds, Refunding Series 2015: 5.000%, 11/15/40 5/25 at 100.00 A1 5.000%, 11/15/45 5/25 at 100.00 A1 Total Education and Civic Organizations Health Care – 23.1% (15.6% of Total Investments) Grand Traverse County Hospital Financial Authority, Michigan, Revenue Bonds, Munson Healthcare, Refunding Series 2011A, 5.000%, 7/01/29 7/21 at 100.00 AA– Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Allegiance Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured 6/20 at 100.00 AA 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Kent Hospital Finance Authority, Michigan, Revenue Refunding Bonds, Spectrum Health System, Refunding Series 2011C: $ 5.000%, 1/15/31 1/22 at 100.00 AA $ 5.000%, 1/15/42 1/22 at 100.00 AA Michigan Finance Authority, Hospital Revenue Bonds, Beaumont Health Credit Group, Refunding Series 2015A, 5.000%, 8/01/32 8/24 at 100.00 A1 Michigan Finance Authority, Hospital Revenue Bonds, Crittenton Hospital Medical Center, Refunding Series 2012A, 5.000%, 6/01/39 No Opt. Call BBB Michigan Finance Authority, Hospital Revenue Bonds, MidMichigan Health Credit Group, Refunding Series 2014, 5.000%, 6/01/39 6/24 at 100.00 A+ Michigan Finance Authority, Hospital Revenue Bonds, Oakwood Obligated Group, Refunding Series 2013, 5.000%, 8/15/31 8/23 at 100.00 A1 Michigan Finance Authority, Hospital Revenue Bonds, Sparrow Obligated Group, Refunding Series 2015, 5.000%, 11/15/45 5/25 at 100.00 A+ Michigan Finance Authority, Hospital Revenue Bonds, Sparrow Obligated Group, Series 2012, 5.000%, 11/15/42 11/22 at 100.00 A+ Michigan Finance Authority, Revenue Bonds, Oakwood Obligated Group, Refunding Series 2012: 5.000%, 11/01/25 11/22 at 100.00 A1 5.000%, 11/01/26 No Opt. Call A1 5.000%, 11/01/42 11/22 at 100.00 A1 Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 5.000%, 12/01/39 12/21 at 100.00 AA Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009: 5.000%, 11/15/20 11/19 at 100.00 A– 5.750%, 11/15/39 11/19 at 100.00 A– Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health System, Series 2006A, 5.250%, 11/15/46 11/16 at 100.00 A– Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2009C, 5.000%, 12/01/48 6/22 at 100.00 AA Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital Obligated Group, Refunding Series 2014D, 5.000%, 9/01/39 3/24 at 100.00 A1 Total Health Care Housing/Multifamily – 4.4% (3.0% of Total Investments) Michigan Housing Development Authority, FNMA Limited Obligation Multifamily Housing Revenue Bonds, Parkview Place Apartments, Series 2002A, 5.550%, 12/01/34 (Alternative Minimum Tax) 12/20 at 101.00 AA Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Breton Village Green Project, Series 1993, 5.625%, 10/15/18 – AGM Insured 10/15 at 100.00 AA Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Walled Lake Villa Project, Series 1993, 6.000%, 4/15/18 – AGM Insured 10/15 at 100.00 AA Michigan Housing Development Authority, Multifamily Housing Revenue Bonds, Series 1988A: 3.375%, 11/01/16 (Alternative Minimum Tax) 11/15 at 100.00 AA 3.875%, 11/01/17 (Alternative Minimum Tax) 11/15 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 4/01/31 – AGM Insured (Alternative Minimum Tax) 11/15 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2010A, 5.000%, 10/01/35 10/20 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2012A-2, 4.625%, 10/01/41 4/22 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2012D, 4.000%, 10/01/42 No Opt. Call AA Total Housing/Multifamily Nuveen Investments 25 NUM Nuveen Michigan Quality Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 0.9% (0.6% of Total Investments) $ Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) 6/20 at 100.00 AA+ $ Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 2011A, 4.600%, 12/01/26 6/21 at 100.00 AA+ Total Housing/Single Family Tax Obligation/General – 36.9% (24.9% of Total Investments) Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/29 5/22 at 100.00 Aa1 Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, School Building & Site Series 2015, 5.000%, 5/01/24 No Opt. Call Aa2 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement Series 2008, 5.000%, 5/01/38 5/18 at 100.00 AA+ Battle Creek School District, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/37 – AGM Insured 5/17 at 100.00 Aa1 Byron Center Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2012: 4.000%, 5/01/32 5/21 at 100.00 AA– 4.000%, 5/01/33 5/21 at 100.00 AA– Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, School Building & Site Series 2014, 5.000%, 5/01/39 5/24 at 100.00 AA– Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, Series 2007, 4.750%, 5/01/32 – NPFG Insured 5/17 at 100.00 Aa1 Charlotte Public School District, Easton County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/20 No Opt. Call AA– Comstock Park Public Schools, Kent County, Michigan, General Obligation Bonds, School Building & Site, Series 2011B: 5.500%, 5/01/36 5/21 at 100.00 AA– 5.500%, 5/01/41 5/21 at 100.00 AA– Detroit-Wayne County Stadium Authority, Michigan, Wayne County Limited Tax General Obligation Bonds, Building Authority Stadium Refunding Series 2012: 5.000%, 10/01/19 – AGM Insured No Opt. Call AA 5.000%, 10/01/20 – AGM Insured No Opt. Call AA 5.000%, 10/01/21 – AGM Insured No Opt. Call AA 5.000%, 10/01/22 – AGM Insured No Opt. Call AA 5.000%, 10/01/26 – AGM Insured 10/22 at 100.00 AA Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation Bonds, Devos Place Project, Series 2001: 0.000%, 12/01/25 No Opt. Call AAA 0.000%, 12/01/26 No Opt. Call AAA 0.000%, 12/01/27 No Opt. Call AAA 0.000%, 12/01/29 No Opt. Call AAA Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007: 5.000%, 9/01/24 – NPFG Insured 9/17 at 100.00 AA 5.000%, 9/01/27 – NPFG Insured 9/17 at 100.00 AA Kent County, Michigan, General Obligation Bonds, Limited Tax Series 2015, 5.000%, 1/01/34 1/25 at 100.00 AAA Kent County, Michigan, General Obligation Bonds, Refunding Limited Tax Series 2015, 5.000%, 1/01/31 1/25 at 100.00 AAA Lake Saint Claire Clean Water Drain Drainage District, Macomb County, Michigan, General Obligation Bonds, Series 2013: 5.000%, 10/01/25 10/23 at 100.00 AA+ 5.000%, 10/01/26 10/23 at 100.00 AA+ Lincoln Consolidated School District, Washtenaw and Wayne Counties, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – NPFG Insured 5/16 at 100.00 Aa1 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Lowell Area Schools, Kent and Ionia Counties, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/37 – AGM Insured 5/17 at 100.00 Aa1 $ Marshall Public Schools, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/30 – SYNCORA GTY Insured 5/17 at 100.00 AA– Michigan State, General Obligation Bonds, Environmental Program, Refunding Series 2011A, 5.000%, 12/01/22 12/21 at 100.00 Aa1 Michigan State, General Obligation Bonds, Environmental Program, Series 2009A, 5.500%, 11/01/25 5/19 at 100.00 Aa1 Montrose School District, Michigan, School Building and Site Bonds, Series 1997, 6.000%, 5/01/22 – NPFG Insured No Opt. Call Aa2 Muskegon Community College District, Michigan, General Obligation Bonds, Community Facility Series 2013I, 5.000%, 5/01/38 – BAM Insured 5/24 at 100.00 AA Muskegon County, Michigan, General Obligation Wastewater Bonds, Management System 1, Refunding Series 2015: 5.000%, 11/01/33 11/25 at 100.00 AA 5.000%, 11/01/36 11/25 at 100.00 AA New Haven Community Schools, Macomb County, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – AGM Insured 5/16 at 100.00 Aa1 Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/36 – AGM Insured 5/17 at 100.00 Aaa Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Series 2007, 4.750%, 5/01/36 – AGM Insured 5/17 at 100.00 Aa1 Plainwell Community Schools, Allegan County, Michigan, General Obligation Bonds, School Building & Site, Series 2008, 5.000%, 5/01/28 – AGC Insured 5/18 at 100.00 Aa1 Port Huron, Michigan, General Obligation Bonds, Refunding & Capital Improvement Series 2011: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA 5.250%, 10/01/37 – AGM Insured 10/21 at 100.00 AA Port Huron, Michigan, General Obligation Bonds, Series 2011B: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA 5.250%, 10/01/40 – AGM Insured 10/21 at 100.00 AA Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/19 No Opt. Call AA– Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/01/33 – AGM Insured 5/18 at 100.00 Aa1 Royal Oak City School District, Oakland County, Michigan, General Obligation Bonds, Refunding Series 2014, 5.000%, 5/01/20 No Opt. Call Aa2 South Haven Public Schools, Van Buren County, Michigan, General Obligation Bonds, School Building & Site, Series 2014A, 5.000%, 5/01/41 – BAM Insured 5/24 at 100.00 AA South Haven, Van Buren County, Michigan, General Obligation Bonds, Capital Improvement Series 2009, 5.125%, 12/01/33 – AGC Insured 12/19 at 100.00 AA Trenton Public Schools District, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/01/34 – AGM Insured 5/18 at 100.00 Aa1 Troy School District, Oakland County, Michigan, General Obligation Bonds, Refunding Series 2015, 5.000%, 5/01/26 5/25 at 100.00 AA Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building & Site, Series 2008: 5.000%, 5/01/31 – AGM Insured 5/18 at 100.00 Aa1 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 Aa1 Walled Lake Consolidated School District, Oakland County, Michigan, General Obligation Bonds, School Building & Site Series 2014, 5.000%, 5/01/40 11/23 at 100.00 Aa1 Wayne Charter County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2001A, 5.500%, 12/01/18 – NPFG Insured 11/15 at 100.00 AA– Nuveen Investments 27 NUM Nuveen Michigan Quality Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Williamston Community School District, Michigan, Unlimited Tax General Obligation QSBLF Bonds, Series 1996, 5.500%, 5/01/25 – NPFG Insured No Opt. Call Aa2 $ Willow Run Community Schools, Washtenaw County, Michigan, General Obligation Bonds, Refunding Series 2011, 4.500%, 5/01/31 – AGM Insured 5/21 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 19.7% (13.3% of Total Investments) Grand Rapids Building Authority, Kent County, Michigan, General Obligation Bonds, Refunding Series 2011: 5.000%, 10/01/28 10/21 at 100.00 AA 5.000%, 10/01/30 10/21 at 100.00 AA 5.000%, 10/01/31 10/21 at 100.00 AA Grand Rapids Building Authority, Kent County, Michigan, Limited Tax General Obligation Bonds, Series 1998, 5.000%, 4/01/16 No Opt. Call AA Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Regional Convention Facility Authority Local Project, Series 2014H-1: 5.000%, 10/01/20 10/19 at 100.00 AA– 5.000%, 10/01/24 10/23 at 100.00 AA– 5.000%, 10/01/25 10/24 at 100.00 AA– 5.000%, 10/01/39 10/24 at 100.00 AA– Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 5.000%, 7/01/22 7/16 at 100.00 AAA Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II: 5.000%, 10/15/30 – AMBAC Insured 10/15 at 100.00 Aa3 5.000%, 10/15/33 – AMBAC Insured 10/15 at 100.00 Aa3 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/27 – AGM Insured 10/16 at 58.27 AA 0.000%, 10/15/28 – AGM Insured 10/16 at 55.35 AA 0.000%, 10/15/30 – FGIC Insured 10/16 at 50.02 AA– 5.000%, 10/15/36 – FGIC Insured 10/16 at 100.00 AA– Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Refunding Series 2015-I, 5.000%, 4/15/38 10/25 at 100.00 Aa2 Michigan State Trunk Line Fund Bonds, Series 2011: 5.000%, 11/15/24 11/21 at 100.00 AA+ 5.000%, 11/15/29 11/21 at 100.00 AA+ 5.000%, 11/15/31 11/21 at 100.00 AA+ 4.000%, 11/15/32 11/21 at 100.00 AA+ 5.000%, 11/15/36 11/21 at 100.00 AA+ Michigan State, Comprehensive Transportation Revenue Bonds, Refunding Series 2015: 5.000%, 11/15/19 No Opt. Call AA+ 5.000%, 11/15/29 11/24 at 100.00 AA+ Total Tax Obligation/Limited Transportation – 3.8% (2.5% of Total Investments) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, Refunding Series 2011A, 5.000%, 12/01/21 (Alternative Minimum Tax) No Opt. Call A Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2012A: 5.000%, 12/01/23 No Opt. Call A 5.000%, 12/01/42 – AGM Insured 12/22 at 100.00 AA Total Transportation 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 10.9% (7.3% of Total Investments) (4) $ Holly Area School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5.125%, 5/01/32 (Pre-refunded 5/01/16) – NPFG Insured 5/16 at 100.00 Aa1 (4) $ Kalamazoo Public Schools, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 (Pre-refunded 5/01/16) – AGM Insured 5/16 at 100.00 AA (4) Kent County, Michigan, Airport Revenue Bonds, Gerald R. Ford International Airport, Series 2007, 5.000%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 AAA Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2005, 5.000%, 10/01/19 (Pre-refunded 10/01/15) 10/15 at 100.00 N/R (4) Michigan State Hospital Finance Authority, Hospital Revenue Bonds, MidMichigan Obligated Group, Series 2009A, 5.875%, 6/01/39 (Pre-refunded 6/01/19) – AGC Insured 6/19 at 100.00 AA+ (4) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, St. John's Health System, Series 1998A, 5.000%, 5/15/28 – AMBAC Insured (ETM) 11/15 at 100.00 Aaa Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007: 5.000%, 8/01/26 (Pre-refunded 8/01/17) – NPFG Insured (UB) 8/17 at 100.00 Aaa 5.000%, 8/01/30 (Pre-refunded 8/01/17) – NPFG Insured (UB) 8/17 at 100.00 Aaa Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital Obligated Group, Refunding Series 2009W, 6.000%, 8/01/39 (Pre-refunded 8/01/19) 8/19 at 100.00 A1 (4) Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) 9/18 at 100.00 Aaa Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/32 (Pre-refunded 5/01/17) – NPFG Insured 5/17 at 100.00 Aa1 (4) Troy City School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/19 (Pre-refunded 5/01/16) – NPFG Insured 5/16 at 100.00 Aa1 (4) Total U.S. Guaranteed Utilities – 12.9% (8.7% of Total Investments) Holland, Michigan, Electric Utility System Revenue Bonds, Series 2014A: 5.000%, 7/01/33 7/21 at 100.00 AA 5.000%, 7/01/39 No Opt. Call AA Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Lansing Board of Water and Light, Michigan, Utility System Revenue Bonds, Tender Option Bond Trust 4700: 18.344%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– 18.344%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A: 5.000%, 1/01/27 1/22 at 100.00 A2 5.000%, 1/01/43 1/22 at 100.00 A2 Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Refunding Series 2011: 5.000%, 1/01/24 – AGM Insured 1/21 at 100.00 AA 5.000%, 1/01/25 – AGM Insured 1/21 at 100.00 AA 5.000%, 1/01/26 – AGM Insured 1/21 at 100.00 AA 5.000%, 1/01/27 – AGM Insured 1/21 at 100.00 AA Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, Series 1991BB, 7.000%, 5/01/21 – AMBAC Insured No Opt. Call Aa3 Total Utilities Nuveen Investments 29 NUM Nuveen Michigan Quality Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 16.0% (10.8% of Total Investments) $ Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/01/36 – BHAC Insured 7/18 at 100.00 AA+ $ Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2006A, 5.000%, 7/01/34 – AGM Insured 7/16 at 100.00 AA Detroit, Michigan, Water Supply System Second Lien Revenue Refunding Bonds, Series 2006C, 5.000%, 7/01/33 – AGM Insured No Opt. Call AA Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Improvement & Refunding Series 2014: 5.000%, 1/01/32 1/24 at 100.00 AA+ 5.000%, 1/01/33 1/24 at 100.00 AA+ 5.000%, 1/01/34 1/24 at 100.00 AA+ 5.000%, 1/01/44 1/24 at 100.00 AA+ Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008, 5.000%, 1/01/38 1/18 at 100.00 AA+ Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – AGC Insured 1/19 at 100.00 AA Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water & Sewerage Department Water Supply System Local Project, Refunding Senior Loan Series 2014D-1: 5.000%, 7/01/35 – AGM Insured 7/24 at 100.00 AA 5.000%, 7/01/37 – AGM Insured 7/24 at 100.00 AA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Series 2012: 5.000%, 10/01/31 10/22 at 100.00 AAA 5.000%, 10/01/32 10/22 at 100.00 AAA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Subordinate Refunding Series 2013: 5.000%, 10/01/22 No Opt. Call AAA 5.000%, 10/01/25 10/22 at 100.00 AAA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water, Refunding Series 2012, 5.000%, 10/01/20 No Opt. Call AAA Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2004, 5.000%, 10/01/19 11/15 at 100.00 AAA Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2005, 5.000%, 10/01/19 10/15 at 100.00 AAA Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2010: 5.000%, 10/01/26 No Opt. Call AAA 5.000%, 10/01/30 No Opt. Call AAA 90 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue Bonds, Series 2004, 5.000%, 10/01/23 11/15 at 100.00 AAA Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007: 5.000%, 10/01/23 10/17 at 100.00 AAA 5.000%, 10/01/24 10/17 at 100.00 AAA North Kent Sewer Authority, Michigan, Sewer Revenue Bonds, Series 2006, 5.000%, 11/01/31 – NPFG Insured 11/16 at 100.00 AA Port Huron, Michigan, Water Supply System Revenue Bonds, Series 2011: 5.250%, 10/01/31 10/21 at 100.00 A 5.625%, 10/01/40 10/21 at 100.00 A 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – NPFG Insured 7/18 at 100.00 AA– $ Total Water and Sewer $ Total Long-Term Investments (cost $451,587,647) Floating Rate Obligations – (2.1)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (49.2)% (6) ) Other Assets Less Liabilities – 3.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.2%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 31 NUO Nuveen Ohio Quality Income Municipal Fund Portfolio of Investments August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 146.4% (100.0% of Total Investments) MUNICIPAL BONDS – 146.4% (100.0% of Total Investments) Consumer Staples – 4.5% (3.1% of Total Investments) $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-1, 5.000%, 6/01/16 No Opt. Call Aaa $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B Total Consumer Staples Education and Civic Organizations – 8.5% (5.8% of Total Investments) Miami University of Ohio, General Receipts Bonds, Refunding Series 2014, 5.000%, 9/01/33 9/24 at 100.00 AA Miami University of Ohio, General Receipts Bonds, Series 2011: 5.000%, 9/01/33 No Opt. Call AA 5.000%, 9/01/36 9/21 at 100.00 AA Miami University of Ohio, General Receipts Bonds, Series 2012: 4.000%, 9/01/32 9/22 at 100.00 AA 4.000%, 9/01/33 9/22 at 100.00 AA Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 2006, 5.000%, 7/01/41 7/16 at 100.00 A+ Ohio Higher Educational Facilities Commission, General Revenue Bonds, University of Dayton, 2006 Project, Series 2006, 5.000%, 12/01/30 – AMBAC Insured 12/16 at 100.00 A Ohio Higher Educational Facilities Commission, Revenue Bonds, Denison University Project, Series 2012: 5.000%, 11/01/27 5/22 at 100.00 AA 5.000%, 11/01/32 5/22 at 100.00 AA Ohio Higher Educational Facilities Commission, Revenue Bonds, University of Dayton, Series 2013, 5.000%, 12/01/43 12/22 at 100.00 A Ohio Higher Educational Facility Commission, Revenue Bonds, Kenyon College, Series 2015, 5.000%, 7/01/41 7/25 at 100.00 A+ Ohio State Higher Education Facilities, Revenue Bonds, Case Western Reserve University, Series 2006, 5.000%, 12/01/44 – NPFG Insured 12/16 at 100.00 AA– Ohio State, Higher Educational Facility Revenue Bonds, Otterbein College Project, Series 2008A, 5.500%, 12/01/28 12/18 at 100.00 A3 Ohio University at Athens, General Receipts Bonds, Series 2013, 5.000%, 12/01/39 12/22 at 100.00 Aa3 Tuscarawas County Economic Development and Finance Alliance, Ohio, Higher Education Facilities Revenue Bonds, Ashland University, Refunding & Improvement Series 2015, 6.000%, 3/01/45 3/25 at 100.00 N/R Total Education and Civic Organizations Health Care – 31.0% (21.2% of Total Investments) Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Revenue Bonds, Children's Hospital Medical Center, Improvement Series 2013, 5.000%, 11/15/38 5/23 at 100.00 A1 Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 2010A, 5.250%, 6/01/38 6/20 at 100.00 AA– Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.500%, 11/01/40 11/20 at 100.00 A Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children's Medical Center Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured 5/16 at 100.00 A3 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Fairfield County, Ohio, Hospital Facilities Revenue Bonds, Fairfield Medical Center Project, Series 2013, 5.000%, 6/15/43 6/23 at 100.00 Baa2 $ Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children's Hospital Project, Improvement Series 2009: 5.000%, 11/01/34 11/19 at 100.00 Aa2 5.250%, 11/01/40 11/19 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children's Hospital Project, Series 2008A, 5.000%, 11/01/40 11/18 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Series 2011A, 5.000%, 11/15/41 11/21 at 100.00 AA+ Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Tender Option Bond Trust 11-21B, 9.364%, 11/15/41 (IF) (4) 11/21 at 100.00 AA+ Hancock County, Ohio, Hospital Revenue Bonds, Blanchard Valley Regional Health Center, Series 2011A, 6.250%, 12/01/34 6/21 at 100.00 A2 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2008D: 90 5.000%, 11/15/38 11/18 at 100.00 AA 40 5.125%, 11/15/40 11/18 at 100.00 AA Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center Inc., Series 2006, 5.250%, 5/15/21 5/16 at 100.00 A Middleburg Heights, Ohio, Hospital Facilities Revenue Bonds, Southwest General Health Center Project, Refunding Series 2011, 5.250%, 8/01/41 8/21 at 100.00 A2 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A: 5.000%, 5/01/30 11/15 at 100.00 A+ 5.000%, 5/01/32 11/15 at 100.00 A+ Muskingum County, Ohio, Hospital Facilities Revenue Bonds, Genesis HealthCare System Obligated Group Project, Series 2013, 5.000%, 2/15/44 2/23 at 100.00 BB+ 95 Ohio Higher Educational Facilities Commission, Revenue Bonds, University Hospitals Health System Inc., Series 2007A, 5.250%, 1/15/46 – BHAC Insured 1/17 at 100.00 AA+ Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: 5.000%, 1/01/25 1/18 at 100.00 Aa2 5.250%, 1/01/33 1/18 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2012A, 5.000%, 1/01/38 1/22 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010: 5.750%, 11/15/40 – AGM Insured 5/20 at 100.00 AA 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA Ohio State, Hospital Facility Revenue Bonds, Cleveland Clinic Health System Obligated Group, Refunding Series 2009A, 5.500%, 1/01/39 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 2015-XF0105: 19.798%, 1/01/33 (IF) 1/19 at 100.00 Aa2 19.798%, 7/01/36 (IF) 1/18 at 100.00 Aa2 Ohio State, Hospital Revenue Bonds, University Hospitals Health System, Inc., Series 2013A: 5.000%, 1/15/28 1/23 at 100.00 A 5.000%, 1/15/29 1/23 at 100.00 A Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008: 5.750%, 12/01/28 12/18 at 100.00 A– 5.750%, 12/01/35 12/18 at 100.00 A– 5.750%, 12/01/35 – AGC Insured 12/18 at 100.00 AA Nuveen Investments 33 NUO Nuveen Ohio Quality Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Wood County, Ohio, Hospital Facilities Refunding and Improvement Revenue Bonds, Wood County Hospital Project, Series 2012: $ 5.000%, 12/01/37 No Opt. Call Baa2 $ 5.000%, 12/01/42 No Opt. Call Baa2 Total Health Care Housing/Multifamily – 2.7% (1.8% of Total Investments) Clermont County, Ohio, GNMA Collateralized Mortgage Revenue Bonds, S.E.M. Villa II Project, Series 1994A, 5.950%, 2/20/30 2/16 at 100.00 N/R Franklin County, Ohio, GNMA Collateralized Multifamily Housing Mortgage Revenue Bonds, Agler Project, Series 2002A, 5.550%, 5/20/22 (Alternative Minimum Tax) 11/15 at 100.00 Aaa Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) 10/18 at 101.00 Aa1 Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) 6/16 at 102.00 A1 Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) 9/17 at 102.00 Aa1 Total Housing/Multifamily Industrials – 2.3% (1.6% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Common Bond Fund Revenue Bonds, Cleveland Christian Home Project, Series 2002C, 5.950%, 5/15/22 11/15 at 100.00 BBB+ Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund Program – Columbia National Group Project, Series 2005D, 5.000%, 5/15/20 (Alternative Minimum Tax) 11/15 at 100.00 BBB+ Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., Series 1992, 6.450%, 12/15/21 No Opt. Call Baa1 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (5) 7/17 at 102.00 N/R Total Industrials Long-Term Care – 1.1% (0.8% of Total Investments) Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement Services, Improvement Series 2010A, 5.625%, 7/01/26 7/21 at 100.00 BBB– Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, Refunding & improvement Series 2010, 6.625%, 4/01/40 4/20 at 100.00 BBB– Total Long-Term Care Materials – 0.6% (0.4% of Total Investments) Toledo-Lucas County Port Authority, Ohio, Port Revenue Bonds, Cargill Inc., Series 2004B, 4.500%, 12/01/15 No Opt. Call A Tax Obligation/General – 22.3% (15.2% of Total Investments) Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012: 5.000%, 12/01/26 6/22 at 100.00 Aaa 5.000%, 12/01/28 6/22 at 100.00 Aaa 5.000%, 12/01/29 6/22 at 100.00 Aaa Cincinnati, Ohio, General Obligation Bonds, Various Purpose Series 2012A: 5.000%, 12/01/31 12/20 at 100.00 Aa2 5.000%, 12/01/32 12/20 at 100.00 Aa2 Cleveland, Ohio, General Obligation Bonds, Series 2011, 5.000%, 12/01/29 12/19 at 100.00 AA Columbia Local School District, Lorain County, Ohio, General Obligation Bonds, School Facilities Improvement Series 2011, 5.000%, 11/01/39 – AGM Insured 11/21 at 100.00 A2 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006: $ 0.000%, 12/01/27 – AGM Insured No Opt. Call AA+ $ 0.000%, 12/01/28 – AGM Insured No Opt. Call AA+ Franklin County, Ohio, General Obligation Bonds, Refunding Series 2014, 5.000%, 6/01/31 12/23 at 100.00 AAA Gallia County Local School District, Gallia and Jackson Counties, Ohio, General Obligation Bonds, Refunding School Improvement Series 2014: 5.000%, 11/01/30 11/24 at 100.00 Aa2 5.000%, 11/01/31 11/24 at 100.00 Aa2 Greenville City School District, Drake County, Ohio, General Obligation Bonds, School Improvement Series 2013: 5.250%, 1/01/38 1/22 at 100.00 AA 5.250%, 1/01/41 1/22 at 100.00 AA Grove City, Ohio, General Obligation Bonds, Construction & Improvement Series 2009, 5.125%, 12/01/36 12/19 at 100.00 Aa1 Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured 6/17 at 100.00 AA– Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2011, 0.000%, 12/01/21 No Opt. Call Aa1 Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 AA Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding Series 2007, 5.250%, 12/01/31 – AGM Insured No Opt. Call A2 Monroe Local School District, Butler County, Ohio, General Obligation Bonds, Series 2006, 5.500%, 12/01/24 – AMBAC Insured No Opt. Call Baa1 Napoleon City School District, Henry County, Ohio, General Obligation Bonds, Facilities Construction & Improvement Series 2012, 5.000%, 12/01/36 6/22 at 100.00 Aa3 New Albany Plain Local School District, Franklin County, Ohio, General Obligation Bonds, Refunding School Improvement Series 2013, 4.000%, 12/01/43 12/22 at 100.00 AA+ Newark City School District, Licking County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/28 – NPFG Insured 12/15 at 100.00 AA– Northmor Local School District, Morrow County, Ohio, General Obligation Bonds, School Facilities Construction & Improvement Series 2008, 5.000%, 11/01/36 11/18 at 100.00 Aa2 Ohio State, General Obligation Bonds, Highway Capital Improvement Series 2012Q, 5.000%, 5/01/28 5/22 at 100.00 AAA Ohio State, General Obligation Bonds, Highway Capital Improvement, Series 2014R, 5.000%, 5/01/29 5/24 at 100.00 AAA South Euclid, Ohio, General Obligation Bonds, Real Estate Acquisition and Urban Redevelopment, Series 2012, 5.000%, 6/01/42 6/22 at 100.00 Aa2 South-Western City School District, Franklin and Pickaway Counties, Ohio, General Obligation Bonds, School Facilities Construction & Improvement Series 2012, 5.000%, 12/01/36 6/22 at 100.00 AA Springboro Community City School District, Warren County, Ohio, General Obligation Bonds, Refunding Series 2007, 5.250%, 12/01/32 No Opt. Call AA 70 Strongsville, Ohio, Limited Tax General Obligation Various Purpose Improvement Bonds, Series 1996, 5.950%, 12/01/21 11/15 at 100.00 Aaa Total Tax Obligation/General Tax Obligation/Limited – 31.4% (21.4% of Total Investments) Cleveland, Ohio, Income Tax Revenue Bonds, Bridges & Roadways Improvements, Subordinate Lien Series 2013A-2: 5.000%, 10/01/27 10/23 at 100.00 AA 5.000%, 10/01/30 10/23 at 100.00 AA 5.000%, 10/01/31 10/23 at 100.00 AA Cleveland, Ohio, Income Tax Revenue Bonds, Bridges & Roadways Improvements, Subordinate Lien Series 2015A-2, 5.000%, 10/01/37 10/23 at 100.00 AA Nuveen Investments 35 NUO Nuveen Ohio Quality Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Cleveland, Ohio, Income Tax Revenue Bonds, Public Facilities Improvements, Series 2014A-1, 5.000%, 11/15/38 11/23 at 100.00 AA $ Columbus-Franklin County Finance Authority, Ohio, Development Revenue Bonds, Hubbard Avenue Parking Facility Project, Series 2012A, 5.000%, 12/01/36 12/19 at 100.00 BBB Cuyahoga County, Ohio, Economic Development Revenue Bonds, Medical Mart-Convention Center Project, Recovery Zone Facility Series 2010F, 5.000%, 12/01/27 12/20 at 100.00 Aa2 Cuyahoga County, Ohio, Sales Tax Revenue Bonds, Various Purpose Series 2014: 5.000%, 12/01/32 12/24 at 100.00 AAA 5.000%, 12/01/33 12/24 at 100.00 AAA 5.000%, 12/01/34 12/24 at 100.00 AAA 5.000%, 12/01/35 12/24 at 100.00 AAA Delaware County District Library, Ohio, Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 12/19 at 100.00 Aa2 Franklin County Convention Facilities Authority, Ohio, Excise Tax and Lease Revenue Anticipation Bonds, Series 2005, 5.000%, 12/01/27 – AMBAC Insured 12/15 at 100.00 Aaa Franklin County Convention Facilities Authority, Ohio, Tax and Lease Revenue Anticipation and Refunding Bonds, Columbus City & Franklin County Lessees, Series 2014, 5.000%, 12/01/35 12/24 at 100.00 Aaa Greater Cleveland Regional Transit Authority, Ohio, Sales Tax Supported Capital Improvement Bonds, Refunding Series 2012: 5.250%, 12/01/27 12/21 at 100.00 AAA 5.250%, 12/01/28 12/21 at 100.00 AAA 5.250%, 12/01/30 12/21 at 100.00 AAA 5.000%, 12/01/31 12/21 at 100.00 AAA Greater Cleveland Regional Transit Authority, Ohio, Sales Tax Supported Capital Improvement Bonds, Refunding Series 2015, 5.000%, 12/01/34 12/25 at 100.00 AAA Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 5.000%, 12/01/32 – AMBAC Insured 12/16 at 100.00 A+ Hamilton County, Ohio, Sales Tax Bonds, Subordinate Series 2000B, 0.000%, 12/01/28 – AGM Insured No Opt. Call AA Hamilton County, Ohio, Sales Tax Revenue Bonds, Refunding Series 2011A, 5.000%, 12/01/31 12/21 at 100.00 A+ Hudson City School District, Ohio, Certificates of Participation, Series 2012, 4.000%, 6/01/34 – NPFG Insured 6/22 at 100.00 Aa3 JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 1/23 at 100.00 AA New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 2012C, 5.000%, 10/01/24 10/22 at 100.00 A1 Pinnacle Community Infrastructure Financing Authority, Grove City, Ohio, Community Facilities Bonds, Series 2015A, 4.250%, 12/01/36 – AGM Insured No Opt. Call AA Riversouth Authority, Ohio, Riversouth Area Redevelopment Bonds, Refunding Series 2012A: 5.000%, 12/01/23 12/22 at 100.00 AA+ 5.000%, 12/01/24 12/22 at 100.00 AA+ Vermilion Local School District, East and Lorain Counties, Ohio, Certificates of Participation, Series 2012: 5.000%, 12/01/24 No Opt. Call Aa3 5.000%, 12/01/25 12/20 at 100.00 Aa3 Total Tax Obligation/Limited Transportation – 9.2% (6.3% of Total Investments) Cleveland, Ohio, Airport System Revenue Bonds, Series 2012A: 5.000%, 1/01/30 1/22 at 100.00 A– 5.000%, 1/01/31 – AGM Insured 1/22 at 100.00 AA 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Ohio State Treasurer, Tax-Exempt Private Activity Bonds, Portsmouth Gateway Group, LLC – Borrower, Portsmouth Bypass Project, Series 2015: $ 5.000%, 12/31/35 – AGM Insured (Alternative Minimum Tax) 6/25 at 100.00 AA $ 5.000%, 12/31/39 – AGM Insured (Alternative Minimum Tax) 6/25 at 100.00 AA 5.000%, 6/30/53 (Alternative Minimum Tax) 6/25 at 100.00 Baa2 Ohio Turnpike Commission, Revenue Refunding Bonds, Series 1998A, 5.500%, 2/15/18 – FGIC Insured No Opt. Call AA Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.250%, 2/15/39 2/23 at 100.00 A+ Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Projects, Junior Lien Series 2013A-2: 0.000%, 2/15/37 No Opt. Call A+ 0.000%, 2/15/38 No Opt. Call A+ 0.000%, 2/15/40 No Opt. Call A+ Total Transportation U.S. Guaranteed – 19.0% (12.9% of Total Investments) (6) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2008A, 5.250%, 2/15/43 (Pre-refunded 2/15/18) 2/18 at 100.00 N/R (6) Barberton City School District, Summit County, Ohio, General Obligation Bonds, School Improvement Series 2008, 5.250%, 12/01/31 (Pre-refunded 6/01/18) 6/18 at 100.00 AA (6) Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012: 5.000%, 12/01/26 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (6) 5.000%, 12/01/28 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (6) 5.000%, 12/01/29 (Pre-refunded 6/01/22) 6/22 at 100.00 N/R (6) Cincinnati City School District, Ohio, Certificates of Participation, School Improvement Project, Series 2006: 95 5.000%, 12/15/32 (Pre-refunded 12/15/16) – AGM Insured 12/16 at 100.00 AA (6) 30 5.000%, 12/15/32 (Pre-refunded 12/15/16) – AGM Insured 12/16 at 100.00 AA (6) Franklin County, Ohio, General Obligation Bonds, Various Purpose Series 2007: 5.000%, 12/01/27 (Pre-refunded 12/01/17) 12/17 at 100.00 AAA 5.000%, 12/01/28 (Pre-refunded 12/01/17) 12/17 at 100.00 AAA Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 (Pre-refunded 12/01/15) 12/15 at 100.00 AA+ (6) Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 (Pre-refunded 6/01/17) – AGM Insured 6/17 at 100.00 AA (6) Hilliard City School District, Franklin County, Ohio, General Obligation Bonds, School Construction, Series 2005, 5.000%, 12/01/26 (Pre-refunded 12/01/15) – NPFG Insured 12/15 at 100.00 Aa1 (6) Hilliard City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006A, 5.000%, 12/01/25 (Pre-refunded 12/01/16) – NPFG Insured 12/16 at 100.00 Aa1 (6) Lake County, Ohio, Hospital Facilities Revenue Bonds, Lake Hospital System, Inc., Refunding Series 2008C: 6.000%, 8/15/29 (Pre-refunded 8/15/18) 8/18 at 100.00 NA (6) 6.000%, 8/15/29 (Pre-refunded 8/15/18) 8/18 at 100.00 A3 (6) Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007: 5.000%, 12/01/25 (Pre-refunded 12/01/17) – FGIC Insured 12/17 at 100.00 Aa2 (6) 5.000%, 12/01/30 (Pre-refunded 12/01/17) – FGIC Insured 12/17 at 100.00 Aa2 (6) Marysville Exempted Village School District, Union County, Ohio, General Obligation Bonds, Series 2006, 5.000%, 12/01/25 (Pre-refunded 12/01/15) – AGM Insured 12/15 at 100.00 AA (6) Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2006, 5.250%, 12/01/24 (Pre-refunded 12/01/16) – SYNCORA GTY Insured 12/16 at 100.00 N/R (6) Mason City School District, Warren and Butler Counties, Ohio, General Obligation Bonds, School Improvement Series 2007, 5.000%, 12/01/31 (Pre-refunded 6/01/17) 6/17 at 100.00 Aa1 (6) Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 5.250%, 12/01/36 (Pre-refunded 12/01/18) 12/18 at 100.00 Aa3 (6) Nuveen Investments 37 NUO Nuveen Ohio Quality Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) $ Newark City School District, Licking County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/28 (Pre-refunded 12/01/15) – NPFG Insured 12/15 at 100.00 AA– (6) $ Oak Hills Local School District, Hamilton County, Ohio, General Obligation Bonds, Refunding Series 2005, 5.000%, 12/01/24 (Pre-refunded 12/01/15) – AGM Insured 12/15 at 100.00 AA (6) Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 2006, 5.000%, 7/01/41 (Pre-refunded 7/01/16) 7/16 at 100.00 N/R (6) Ohio Higher Educational Facilities Commission, General Revenue Bonds, University of Dayton, 2006 Project, Series 2006, 5.000%, 12/01/30 (Pre-refunded 12/01/16) – AMBAC Insured 12/16 at 100.00 A2 (6) Ohio State Higher Educational Facility Commission, Higher Education Facility Revenue Bonds, Xavier University 2008C, 5.750%, 5/01/28 (Pre-refunded 11/01/18) 11/18 at 100.00 A– (6) Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured 6/18 at 100.00 AAA Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation Bonds, Series 2008, 5.000%, 12/01/36 (Pre-refunded 6/01/18) 6/18 at 100.00 AA+ (6) Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 5.250%, 11/15/36 (Pre-refunded 11/15/16) 11/16 at 100.00 N/R (6) Sylvania City School District, Lucas County, Ohio, General Obligation Bonds, School Improvement Series 1995, 5.250%, 12/01/36 (Pre-refunded 6/01/17) – AGC Insured 6/17 at 100.00 AA (6) Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, School Improvement Series 2009: 5.125%, 12/01/37 (Pre-refunded 6/01/19) 6/19 at 100.00 N/R (6) 5.125%, 12/01/37 (Pre-refunded 6/01/19) 6/19 at 100.00 Aa3 (6) Total U.S. Guaranteed Utilities – 3.9% (2.7% of Total Investments) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2008A: 50 5.000%, 2/15/38 – AGC Insured 2/18 at 100.00 AA 5.250%, 2/15/43 2/18 at 100.00 A1 American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2015A, 5.000%, 2/15/42 2/24 at 100.00 A1 Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B: 0.000%, 11/15/28 – NPFG Insured No Opt. Call AA– 0.000%, 11/15/32 – NPFG Insured No Opt. Call AA– 0.000%, 11/15/34 – NPFG Insured No Opt. Call AA– Ohio Air Quality Development Authority, Air Quality Revenue Refunding Bonds, Columbus Southern Power Company Project, Series 2009B, 5.800%, 12/01/38 12/19 at 100.00 Baa1 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville Hydroelectric Project – Joint Venture 5, Series 2001, 0.000%, 2/15/29 – NPFG Insured No Opt. Call AA– Total Utilities Water and Sewer – 9.9% (6.8% of Total Investments) Cincinnati, Ohio, Water System Revenue Bonds, Series 2012A, 5.000%, 12/01/37 12/21 at 100.00 AAA City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – AMBAC Insured 12/17 at 100.00 A1 Cleveland, Ohio, Water Revenue Bonds, Second Lien Series 2012A: 5.000%, 1/01/25 1/22 at 100.00 Aa2 5.000%, 1/01/26 1/22 at 100.00 Aa2 Cleveland, Ohio, Water Revenue Bonds, Senior Lien Series 2012X, 5.000%, 1/01/42 1/22 at 100.00 Aa1 Cleveland, Ohio, Waterworks First Mortgage Revenue Refunding and Improvement Bonds, Series 1993G, 5.500%, 1/01/21 – NPFG Insured No Opt. Call Aa1 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Hamilton County, Ohio, Sewer System Revenue Bonds, Metropolitan Sewer District of Greater Cincinnati, Refunding Series 2014A, 5.000%, 12/01/31 12/24 at 100.00 AA+ $ Hamilton, Ohio, Wastewater System Revenue Bonds, Series 2005, 5.250%, 10/01/22 – AGM Insured 10/15 at 100.00 A1 Ironton, Ohio, Sewer System Improvement Revenue Bonds, Series 2011, 5.250%, 12/01/40 – AGM Insured 12/20 at 100.00 A2 Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2006, 5.250%, 12/01/24 – SYNCORA GTY Insured 12/16 at 100.00 A– Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2007, 5.000%, 12/01/37 – SYNCORA GTY Insured 12/17 at 100.00 A– Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Series 2013, 5.000%, 11/15/38 5/23 at 100.00 AA+ Toledo, Ohio, Sewerage System Revenue Bonds, Refunding Series 2013: 5.000%, 11/15/25 11/23 at 100.00 Aa3 5.000%, 11/15/26 11/23 at 100.00 Aa3 5.000%, 11/15/27 11/23 at 100.00 Aa3 5.000%, 11/15/28 11/23 at 100.00 Aa3 Total Water and Sewer $ Total Long-Term Investments (cost $421,731,842) Variable Rate Demand Preferred Shares, at Liquidation Value – (47.9)% (7) ) Other Assets Less Liabilities – 1.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund's Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund's records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.8%. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 39 NTX Nuveen Texas Quality Income Municipal Fund Portfolio of Investments August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 143.6% (100.0% of Total Investments) MUNICIPAL BONDS – 143.6% (100.0% of Total Investments) Consumer Discretionary – 3.1% (2.1% of Total Investments) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, First Tier Series 2006A: $ 5.250%, 1/01/18 – SYNCORA GTY Insured 1/17 at 100.00 BBB– $ 5.000%, 1/01/34 – SYNCORA GTY Insured 1/17 at 100.00 BBB– San Antonio Convention Center Hotel Finance Corporation, Texas, Contract Revenue Empowerment Zone Bonds, Series 2005A, 5.000%, 7/15/39 – AMBAC Insured (Alternative Minimum Tax) 11/15 at 100.00 BBB Total Consumer Discretionary Education and Civic Organizations – 12.6% (8.8% of Total Investments) Board of Regents of the University of Texas, Permanent University Fund Bonds, Refunding Series 2015A, 5.000%, 7/01/28 7/24 at 100.00 AAA Board of Regents, University of Texas System, Financing System Revenue Bonds, Refunding Series 2012B, 5.000%, 8/15/22 No Opt. Call AAA Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Uplift Education Charter School, Series 2013A: 4.350%, 12/01/42 12/22 at 100.00 BBB– 4.400%, 12/01/47 12/22 at 100.00 BBB– Danbury Higher Education Authority, Texas, Charter School Revenue Bonds, John H. Wood Jr. Public Charter District, Inspire Academies, Series 2013A, 6.000%, 8/15/28 8/23 at 100.00 BBB– Hale Center Education Facilities Corporation, Texas, Revenue Bonds, Wayland Baptist University Project, Improvement and Refunding Series 2010, 5.000%, 3/01/35 3/21 at 100.00 A– Harris County Cultural Education Facilities Finance Corporation, Texas, Medical Facilities Revenue Refunding Bonds, Baylor College of Medicine, Series 2012A, 5.000%, 11/15/26 11/22 at 100.00 A– Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Refunding Bonds, Young Men's Christian Association of the Greater Houston Area, Series 2013A, 5.000%, 6/01/38 6/23 at 100.00 Baa3 Laredo Community College District, Webb County, Texas, Combined Fee Revenue Bonds, Series 2010, 5.250%, 8/01/35 – AGM Insured 8/20 at 100.00 AA Lone Star College System, Harris, Montgomery and San Jacinto Counties, Texas, Revenue Financing System Bonds, Series 2013, 5.000%, 2/15/36 2/21 at 100.00 AA Newark Cultural Education Facilities Finance Corporation, Texas, Lease Revenue Bonds, A.W. Brown-Fellowship Leadership Academy, Series 2012A, 6.000%, 8/15/42 11/15 at 100.00 BBB– Total Education and Civic Organizations Energy – 1.3% (0.9% of Total Investments) Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo Petroleum Corporation Project, Series 1995, 4.875%, 5/01/25 (Alternative Minimum Tax) 10/22 at 100.00 BB Health Care – 11.6% (8.1% of Total Investments) Harris County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Memorial Hermann Healthcare System, Refunding Series 2013A, 5.000%, 12/01/35 12/22 at 100.00 A+ Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Houston Methodist Hospital System, Series 2015, 5.000%, 12/01/45 6/25 at 100.00 AA Harrison County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Good Shepherd Health System, Refunding Series 2010, 5.250%, 7/01/28 7/20 at 100.00 BB– North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, Children's Medical Center Dallas Project, Series 2009, 5.750%, 8/15/39 8/19 at 100.00 Aa2 North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, Children's Medical Center Dallas Project, Series 2012, 5.000%, 8/15/32 8/22 at 100.00 Aa2 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Hendrick Medical Center, Series 2013, 5.125%, 9/01/33 9/23 at 100.00 A $ Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.250%, 8/15/40 8/20 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Christus Health, Refunding Series 2008A, 6.500%, 7/01/37 – AGC Insured 1/19 at 100.00 AA Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas Health Resources, Series 2007B, 5.000%, 11/15/42 11/17 at 100.00 AA Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, East Texas Medical Center Regional Healthcare System, Series 2007A, 5.375%, 11/01/37 11/17 at 100.00 Baa3 Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Mother Frances Hospital Regional Healthcare Center, Series 2007B, 5.000%, 7/01/37 7/17 at 100.00 Baa1 Tyler Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Mother Frances Hospital Regional Healthcare Center, Series 2007, 5.000%, 7/01/33 7/17 at 100.00 Baa1 Total Health Care Housing/Multifamily – 2.1% (1.5% of Total Investments) New Hope Cultural Education Facilities Finance Corporation, Texas, Student Housing Revenue Bonds, CHF-Collegiate Housing Foundation – College Station I LLC – Texas A&M University Project, Series 2014A, 5.000%, 4/01/46 – AGM Insured 4/24 at 100.00 AA Long-Term Care – 0.9% (0.8% of Total Investments) Bexar County, Texas, Health Facilities Development Corporation Revenue Bonds, Army Retirement Residence, Series 2007: 5.000%, 7/01/27 7/17 at 100.00 BBB 5.000%, 7/01/37 7/17 at 100.00 BBB Total Long-Term Care Tax Obligation/General – 28.1% (19.5% of Total Investments) Calallen Independent School District, Nueces County, Texas, General Obligation Bonds, School Building Series 2008, 5.000%, 2/15/38 2/18 at 100.00 AAA Cameron County, Texas, General Obligation Bonds, State Highway 550 Project, Series 2012, 5.000%, 2/15/32 – AGM Insured 2/22 at 100.00 AA College Station, Texas, Certificates of Obligation, Series 2012, 5.000%, 2/15/32 2/21 at 100.00 AA+ El Paso County Hospital District, Texas, General Obligation Bonds, Refunding Series 2013, 5.000%, 8/15/33 8/23 at 100.00 AA– El Paso County, Texas, Certificates of Obligation, Series 2001, 5.000%, 2/15/21 – AGM Insured No Opt. Call AA Grand Prairie Independent School District, Dallas County, Texas, General Obligation Bonds, Capital Appreciation Refunding Series 2009, 0.000%, 8/15/39 8/18 at 22.64 AA Hutto Independent School District, Williamson County, Texas, General Obligation Bonds, Refunding Series 2012A, 0.000%, 8/01/45 8/21 at 100.00 A Jacksonville Independent School District, Cherokee County, Texas, General Obligation Bonds, School Building Series 2014, 5.000%, 2/15/39 2/24 at 100.00 Aaa Laredo Community College District, Webb County, Texas, General Obligation Bonds, Series 2014, 5.000%, 8/01/34 8/24 at 100.00 AA– 40 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008, 0.000%, 8/15/36 8/17 at 33.01 AAA Lone Star College System, Harris and Montgomery Counties, Texas, General Obligation Bonds, Series 2009, 5.000%, 8/15/34 8/19 at 100.00 AAA Lubbock Independent School District, Lubbock County, Texas, General Obligation Bonds, School Building Series 2013A, 5.000%, 2/15/43 No Opt. Call AAA Martin County Hospital District, Texas, Combination Limited Tax and Revenue Bonds, Series 2011A, 7.250%, 4/01/36 4/21 at 100.00 BBB Nuveen Investments 41 NTX Nuveen Texas Quality Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) McCamey County Hospital District, Texas, General Obligation Bonds, Series 2013: $ 5.750%, 12/01/33 12/25 at 100.00 Baa2 $ 6.125%, 12/01/38 12/25 at 100.00 Baa2 Montgomery County, Texas, General Obligation Bonds, Refunding Series 2008B, 5.250%, 3/01/32 3/19 at 100.00 AA+ Plano Independent School District, Collin County, Texas, General Obligation Bonds, Series 2008A, 5.250%, 2/15/34 2/18 at 100.00 Aaa Port of Houston Authority, Harris County, Texas, General Obligation Bonds, Series 2010E, 0.000%, 10/01/35 No Opt. Call AAA Prosper Independent School District, Collin County, Texas, General Obligation Bonds, Refunding Series 2015, 5.000%, 2/15/40 2/25 at 100.00 AAA Reagan Hospital District of Reagan County, Texas, Limited Tax Revenue Bonds, Series 2014A, 5.125%, 2/01/39 2/24 at 100.00 Baa2 Texas State, General Obligation Bonds, Transportation Commission Highway Improvement Series 2012A, 5.000%, 4/01/42 No Opt. Call AAA Texas State, General Obligation Bonds, Transportation Commission Highway Improvement, Series 2014, 5.000%, 4/01/44 4/24 at 100.00 AAA Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Refunding Series 2014, 5.000%, 10/01/34 4/24 at 100.00 AAA 90 Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Series 2008, 5.000%, 4/01/30 (UB) 4/18 at 100.00 N/R Texas State, General Obligation Bonds, Transportation Commission Mobility Fund, Series 2008, 5.000%, 4/01/30 (UB) 4/18 at 100.00 AAA Victoria Independent School District, Victoria County, Texas, General Obligation Bonds, School Building Series 2007, 5.000%, 2/15/32 2/17 at 100.00 AAA West Texas Independent School District, McLennan and Hill Counties, General Obligation Refunding Bonds, Series 1998: 45 0.000%, 8/15/22 11/15 at 100.00 AAA 45 0.000%, 8/15/24 11/15 at 100.00 AAA Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Capital Appreciation Series 2015, 0.000%, 8/15/45 8/25 at 44.15 Aaa Total Tax Obligation/General Tax Obligation/Limited – 17.9% (12.4% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.250%, 8/15/38 – AGM Insured 8/19 at 100.00 AA Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Refunding Senior Lien Series 2014A, 5.000%, 12/01/36 12/24 at 100.00 AA+ Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Senior Lien Refunding Series 2007, 5.000%, 12/01/36 – AMBAC Insured 12/16 at 100.00 AA+ Flower Mound, Texas, Special Assessment Revenue Bonds, River Walk Public Improvement District 1, Series 2014, 6.500%, 9/01/36 No Opt. Call N/R Harris County Metropolitan Transit Authority, Texas, Sales and Use Tax Revenue Bonds, Contractual Obligations Series 2015B, 5.000%, 11/01/25 No Opt. Call AA+ Harris County Metropolitan Transit Authority, Texas, Sales and Use Tax Revenue Bonds, Series 2011A, 5.000%, 11/01/41 11/21 at 100.00 AA+ Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H: 0.000%, 11/15/24 – NPFG Insured No Opt. Call AA– 0.000%, 11/15/32 – NPFG Insured 11/31 at 94.05 AA– 0.000%, 11/15/33 11/31 at 88.44 AA– 0.000%, 11/15/34 – NPFG Insured 11/31 at 83.17 AA– 0.000%, 11/15/36 – NPFG Insured 11/31 at 73.51 AA– 0.000%, 11/15/38 – NPFG Insured 11/31 at 64.91 AA– 0.000%, 11/15/39 – NPFG Insured 11/31 at 60.98 AA– 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Harris County-Houston Sports Authority, Texas, Revenue Bonds, Refunding Second Lien Series 2014C, 5.000%, 11/15/34 11/24 at 100.00 A3 $ Harris County-Houston Sports Authority, Texas, Revenue Bonds, Senior Lien Series 2001G, 0.000%, 11/15/41 – NPFG Insured 11/31 at 53.78 AA– Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004A-3, 0.000%, 11/15/33 – NPFG Insured 11/24 at 59.10 AA– Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011B, 5.000%, 9/01/30 9/16 at 100.00 A2 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2014, 5.000%, 9/01/34 No Opt. Call A2 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B, 0.000%, 9/01/32 – AMBAC Insured No Opt. Call A2 Little Elm. Texas, Valencia Public Improvement District Phase I Special Assessment Revenue Bonds, Series 2014, 7.150%, 9/01/37 3/18 at 103.00 N/R North Texas Tollway Authority, Special Projects System Revenue Bonds, Current Interest Series 2011D, 5.000%, 9/01/31 9/21 at 100.00 AA+ North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 5.500%, 9/01/41 9/21 at 100.00 AA+ Uptown Development Authority, Houston, Texas, Tax Increment Revenue Bonds, Infrastructure Improvement Facilities, Series 2009, 5.500%, 9/01/29 9/19 at 100.00 BBB Via Metropolitan Transit Advanced Transportation District, Texas, Sales Tax Revenue Bonds, Refunding & Improvement Series 2014, 5.000%, 8/01/38 8/24 at 100.00 Total Tax Obligation/Limited Transportation – 17.7% (12.3% of Total Investments) Austin, Texas, Airport System Revenue Bonds, Series 2015, 5.000%, 11/15/39 (Alternative Minimum Tax) 11/24 at 100.00 A1 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2010: 0.000%, 1/01/36 No Opt. Call BBB 0.000%, 1/01/37 No Opt. Call BBB 0.000%, 1/01/38 No Opt. Call BBB 0.000%, 1/01/40 No Opt. Call BBB Central Texas Regional Mobility Authority, Revenue Bonds, Subordinate Lien Refunding Series 2013, 5.000%, 1/01/42 1/23 at 100.00 BBB– Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2010A, 5.000%, 11/01/42 11/20 at 100.00 A+ Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012B, 5.000%, 11/01/35 11/20 at 100.00 A+ Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, First Tier Series 2013A, 5.125%, 10/01/43 10/23 at 100.00 BBB+ Harris County, Texas, Toll Road Revenue Bonds, Refunding Senior Lien Series 2012C, 5.000%, 8/15/31 No Opt. Call AA Houston, Texas, Subordinate Lien Airport System Revenue Refunding Bonds, Series 2012A, 5.000%, 7/01/31 (Alternative Minimum Tax) 7/22 at 100.00 A Love Field Airport Modernization Corporation, Texas, General Airport Revenue Bonds Series 2015, 5.000%, 11/01/35 (Alternative Minimum Tax) 11/25 at 100.00 A1 Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 11/20 at 100.00 Baa1 North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A: 6.100%, 1/01/28 1/19 at 100.00 A1 6.250%, 1/01/39 1/19 at 100.00 A1 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008A, 5.750%, 1/01/40 1/18 at 100.00 A1 Nuveen Investments 43 NTX Nuveen Texas Quality Income Municipal Fund Portfolio of Investments (continued) August 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008B: $ 5.750%, 1/01/40 1/18 at 100.00 A1 $ 5.750%, 1/01/40 – NPFG Insured 1/18 at 100.00 AA– North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008D, 0.000%, 1/01/36 – AGC Insured No Opt. Call AA San Antonio, Texas, Airport System Revenue Bonds, Refunding Series 2012, 5.000%, 7/01/27 (Alternative Minimum Tax) 7/22 at 100.00 A+ Total Transportation U.S. Guaranteed – 13.2% (9.2% of Total Investments) (4) Borger Independent School District, Hutchison County, Texas, General Obligation Bonds, Series 2006, 5.000%, 2/15/36 (Pre-refunded 2/15/16) 2/16 at 100.00 AAA Dallas Area Rapid Transit, Texas, Sales Tax Revenue Bonds, Senior Lien Refunding Series 2007, 5.000%, 12/01/36 (Pre-refunded 12/01/16) – AMBAC Insured 12/16 at 100.00 Aa2 (4) El Paso, Texas, Water and Sewer Revenue Bonds, Refunding Series 2008C, 5.375%, 3/01/29 (Pre-refunded 3/01/18) 3/18 at 100.00 AA+ (4) Frisco, Texas, General Obligation Bonds, Series 2006, 5.000%, 2/15/26 (Pre-refunded 2/15/16) – FGIC Insured 2/16 at 100.00 AA+ (4) Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Facilities Department, Refunding Series 2011B, 5.000%, 9/01/30 (Pre-refunded 9/01/16) 9/16 at 100.00 N/R (4) Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008, 0.000%, 8/15/36 (Pre-refunded 8/15/17) 8/17 at 33.01 N/R (4) 25 Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2012B, 5.000%, 5/15/29 (Pre-refunded 5/15/22) 5/22 at 100.00 N/R (4) Lufkin Health Facilities Development Corporation, Texas, Health System Revenue Bonds, Memorial Health System of East Texas, Series 2007, 5.500%, 2/15/32 (Pre-refunded 2/15/17) 2/17 at 100.00 N/R (4) North Central Texas Health Facilities Development Corporation, Hospital Revenue Bonds, Presbyterian Healthcare System, Series 1996A, 5.750%, 6/01/26 – NPFG Insured (ETM) No Opt. Call Aaa North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2008F, 5.750%, 1/01/38 (Pre-refunded 1/01/18) 1/18 at 100.00 A2 (4) Retama Development Corporation, Texas, Special Facilities Revenue Bonds, Retama Park Racetrack, Series 1993, 8.750%, 12/15/18 (Pre-refunded 12/15/17) 12/17 at 100.00 Aaa 95 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.250%, 8/15/40 (Pre-refunded 8/15/20) 8/20 at 100.00 N/R (4) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Christus Health, Refunding Series 2008A, 6.500%, 7/01/37 (Pre-refunded 1/01/19) – AGC Insured 1/19 at 100.00 AA (4) Total U.S. Guaranteed Utilities – 18.3% (12.7% of Total Investments) Austin, Texas, Electric Utility System Revenue Bonds, Refunding Series 2012A, 5.000%, 11/15/40 No Opt. Call AA– Austin, Texas, Electric Utility System Revenue Bonds, Refunding Series 2015A, 5.000%, 11/15/38 11/25 at 100.00 AA– Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) (5) 11/15 at 100.00 C Brownsville, Texas, Utility System Revenue Bonds, Refunding Series 2015, 5.000%, 9/01/31 9/25 at 100.00 A+ Bryan, Brazos County, Texas, Electric System Revenue Bonds, Series 2009, 5.000%, 7/01/34 7/17 at 100.00 A+ Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2010A, 5.000%, 5/15/40 5/20 at 100.00 A Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2012A, 5.000%, 5/15/36 5/22 at 100.00 A Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2012B, 5.000%, 5/15/29 5/22 at 100.00 A Matagorda County Navigation District Number One, Texas, Pollution Control Revenue Refunding Bonds, Central Power and Light Company Project, Series 2009A, 6.300%, 11/01/29 7/19 at 102.00 Baa1 Sam Rayburn Municipal Power Agency, Texas, Power Supply System Revenue Bonds, Refunding Series 2012, 5.000%, 10/01/20 No Opt. Call BBB+ 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D: $ 5.625%, 12/15/17 No Opt. Call A– $ 6.250%, 12/15/26 No Opt. Call A– Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Series 2006A, 5.250%, 12/15/20 No Opt. Call A– Texas Municipal Power Agency, Revenue Bonds, Transmission Refunding Series 2010: 5.000%, 9/01/34 9/20 at 100.00 A+ 5.000%, 9/01/40 9/20 at 100.00 A+ 60 Texas State, General Obligation Bonds, Water Utility, Series 2001, 5.250%, 8/01/23 2/16 at 100.00 AAA Total Utilities Water and Sewer – 16.8% (11.7% of Total Investments) Bell County Water Control Improvement District 1, Texas, Water Revenue Bonds, Series 2014, 5.000%, 7/10/38 – BAM Insured 7/23 at 100.00 AA Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Refunding Series 2010, 5.875%, 5/01/40 5/20 at 100.00 A+ Canadian River Municipal Water Authority, Texas, Contract Revenue Bonds, Conjunctive Use Groundwater Supply Project, Subordinate Lien Series 2011, 5.000%, 2/15/31 2/21 at 100.00 AA Corpus Christi, Texas, Utility System Revenue Bonds, Improvement Junior Lien Series 2013, 5.000%, 7/15/43 7/23 at 100.00 A+ Houston, Texas, First Lien Combined Utility System Revenue Bonds, Refunding Series 2012D, 5.000%, 11/15/42 11/22 at 100.00 AA Laredo, Webb County, Texas, Waterworks and Sewer System Revenue Bonds, Series 2010, 5.250%, 3/01/40 3/20 at 100.00 AA– North Fort Bend Water Authority, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 12/15/36 – AGM Insured 12/21 at 100.00 AA North Harris County Regional Water Authority, Texas, Water Revenue Bonds, Senior Lien Refunding Series 2013, 5.000%, 12/15/33 12/22 at 100.00 AA– Nueces River Authority, Texas, Water Supply Revenue Bonds, Corpus Christi Lake Texana Project, Refunding Series 2015, 5.000%, 7/15/26 (WI/DD, Settling 9/17/15) 7/25 at 100.00 AA– San Antonio, Texas, Water System Revenue Bonds, Refunding Junior Lien Series 2015B, 5.000%, 5/15/34 5/25 at 100.00 AA Total Water and Sewer $ Total Long-Term Investments (cost $207,344,505) Floating Rate Obligations – (0.4)% ) Institutional MuniFund Term Preferred Shares, at Liquidation Value – (46.7)% (6) ) Other Assets Less Liabilities – 3.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund's Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund's records. Institutional MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.5%. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. Nuveen Investments 45 Statement of Assets and Liabilities August 31, 2015 (Unaudited) Arizona Michigan Ohio Texas Premium Quality Quality Quality Income Income Income Income (NAZ ) (NUM ) (NUO ) (NTX ) Assets Long-term investments, at value (cost $231,423,059, $451,587,647, $421,731,842 and $207,344,505, respectively) $ Cash — Receivable for: Interest Investments sold — Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — — Floating rate obligations — Payable for: Dividends Interest — — Investments purchased — Offering costs — — — Institutional MuniFund Term Preferred ("iMTP") Shares, at liquidation value — — — Variable Rate MuniFund Term Preferred ("VMTP") Shares, at liquidation value — — Variable Rate Demand Preferred ("VRDP") Shares, at liquidation value — — — Accrued expenses: Management fees Trustees fees Other Total liabilities Net assets applicable to common shares $ Common shares outstanding Net asset value ("NAV") per common share outstanding $ Net assets applicable to common shares consist of: Common shares, $0.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income ) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited Unlimited See accompanying notes to financial statements. 46 Nuveen Investments Statement of Operations Six Months Ended August 31, 2015 (Unaudited) Arizona Michigan Ohio Texas Premium Quality Quality Quality Income Income Income Income (NAZ ) (NUM ) (NUO ) (NTX ) Investment Income $ Expenses Management fees Interest expense and amortization of offering costs Liquidity fees — — — Remarketing fees — — — Custodian fees Trustees fees Professional fees Shareholder reporting expenses Shareholder servicing agent fees Stock exchange listing fees Investor relations expenses Other Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Swaps — Change in net unrealized appreciation (depreciation) of: Investments ) Swaps — ) ) ) Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ ) See accompanying notes to financial statements. Nuveen Investments 47 Statement of Changes in Net Assets (Unaudited) Arizona Premium Income (NAZ) Michigan Quality Income (NUM) Six Months Year Six Months Year Ended Ended Ended Ended 8/31/15 2/28/15 8/31/15 2/28/15 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) Swaps — — ) Change in net unrealized appreciation (depreciation) of: Investments ) ) Swaps — — ) Net increase (decrease) in net assets applicable to common shares from operations Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Cost of shares repurchased and retired — — ) — Net increase (decrease) in net assets applicable to common shares from capital share transactions — ) — Net increase (decrease) in net assets applicable to common shares ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 48 Nuveen Investments Ohio Quality Income (NUO) Texas Quality Income (NTX) Six Months Year Six Months Year Ended Ended Ended Ended 8/31/15 2/28/15 8/31/15 2/28/15 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments Swaps ) ) Change in net unrealized appreciation (depreciation) of: Investments ) ) Swaps ) ) Net increase (decrease) in net assets applicable to common shares from operations ) Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — Cost of shares repurchased and retired — Net increase (decrease) in net assets applicable to common shares from capital share transactions — Net increase (decrease) in net assets applicable to common shares ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ $ $ ) $ See accompanying notes to financial statements. Nuveen Investments 49 Statement of Cash Flows Six Months Ended August 31, 2015 (Unaudited) Arizona Michigan Ohio Texas Premium Quality Quality Quality Income Income Income Income (NAZ ) (NUM ) (NUO ) (NTX ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ ) Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Proceeds from (Payments for) swap contracts, net — Investment transaction adjustments, net (6 ) Taxes paid on undistributed capital gains — ) ) — Amortization (Accretion) of premiums and discounts, net Amortization of deferred offering costs (Increase) Decrease in: Credit default swap premiums paid — Receivable for interest ) Receivable for investments sold ) ) — ) Other assets ) ) ) Increase (Decrease) in: Payable for interest — ) Payable for investments purchased ) — ) Accrued management fees Accrued Trustees fees ) ) Accrued other expenses ) Net realized (gain) loss from: Investments and foreign currency ) Swaps — ) ) ) Change in net unrealized appreciation (depreciation) of: Investments and foreign currency Swaps — Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Payments for) deferred offering costs — — — ) Increase (Decrease) in: Cash overdraft — — — Floating rate obligations — — — ) Payable for offering costs ) — — — iMTP Shares, at liquidation value — — — MTP Shares, at liquidation value — — — ) Cash distribution paid to common shareholders ) Cost of common shares repurchased and retired — ) — — Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash ) ) ) Cash at beginning of period Cash at end of period $ — Arizona Michigan Ohio Texas Premium Quality Quality Quality Income Income Income Income Supplemental Disclosures of Cash Flow Information (NAZ ) (NUM ) (NUO ) (NTX ) Cash paid for interest (excluding amortization of offering costs) $ Non-cash financing activities not included herein consists of reinvestments of common share distributions — — — See accompanying notes to financial statements. 50 Nuveen Investments THIS PAGE INTENTIONALLY LEFT BLANK Nuveen Investments 51 Financial Highlights (Unaudited) Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions to Common Shareholders Common Share Beginning Common Share NAV Net Investment Income (Loss ) Net Realized/ Unrealized Gain (Loss ) Distributions from Net Investment Income to
